15‐1653 (L) 
Chai v. Commissioner 
                               
              UNITED STATES COURT OF APPEALS 
                   FOR THE SECOND CIRCUIT 
                       ______________                          

                          August Term, 2016 

    (Argued: October 25, 2016          Decided: March 20, 2017 ) 

              Docket Nos. 15‐1653 (L); 15‐2414 (XAP) 

                             ____________                          

                              JASON CHAI, 

                                                Petitioner‐Appellant‐
                                                Cross‐Appellee, 

               COMMISSIONER OF INTERNAL REVENUE, 

                                                Respondent‐Appellee‐
                                                Cross‐Appellant. 

                            ______________ 

Before: 

KATZMANN, Chief Judge, WESLEY and CARNEY, Circuit Judges. 

                            ______________ 

           
                                                                    




       These cross appeals from orders of the United States 
Tax Court relate to taxpayer Jason Chai’s underreporting of 
income  in  his  2003  tax  return,  principally  in  connection 
with  a  $2  million  payment  Chai  received  for  his  role  in  a 
now‐defunct  tax‐shelter  scheme.    The  Commissioner  of 
Internal  Revenue  (the  “Commissioner”)  issued  Chai  a 
notice  of  deficiency  for  failing  to  pay  self‐employment  tax 
on  the  payment.    Chai  petitioned  the  Tax  Court  for 
redetermination  of  that  deficiency.    While  that  deficiency 
proceeding  was  pending,  and  before  the  Tax  Court  had 
determined the proper treatment of the $2 million payment, 
partnership  losses  (for  an  unrelated  partnership  of  which 
Chai  was  a  partner)  were  disallowed  in  a  separate 
partnership  tax  proceeding.    The  Commissioner  thereafter 
asserted  by  amended  answer  in  Chai’s  personal  deficiency 
proceeding  an  income‐tax  deficiency  attributable  to  the 
$2 million payment, in addition to the self‐employment‐tax 
deficiency,  now  that  Chai’s  partnership  losses  had  been 
disallowed.    The  Tax  Court  ultimately  sustained  the  self‐
employment  tax  deficiency  and  related  penalty,  but 
dismissed for lack of jurisdiction the Commissioner’s later‐
asserted  income‐tax  deficiency.    In  upholding  the  penalty 
assessment,  the  Tax  Court  rejected  as  untimely  Chai’s 
argument, raised for the first time in post‐trial briefing, that 
the  Commissioner  failed  to  carry  his  burden  to  show 
compliance by the Internal Revenue Service with a written 
supervisory  approval  requirement  imposed  by  statute.  
Chai challenges the ruling upholding his self‐employment‐
tax  deficiency  and  the  Tax  Court’s  refusal  to  consider  his 
post‐trial  sufficiency  challenge  with  respect  to  the  penalty, 




                                 2 
 
                                                                   




and  the  Commissioner  challenges  the  Tax  Court’s 
jurisdictional  ruling  with  respect  to  the  income‐tax 
deficiency.    AFFIRMED  IN  PART,  VACATED  IN  PART, 
REVERSED IN PART, and REMANDED.                

                    JEREMY KLAUSNER (Frank Agostino, 
                          Lawrence M. Brody, on the brief), 
                          Agostino & Associates, P.C., 
                          Hackensack, NJ, for Petitioner‐
                          Appellant‐Cross‐Appellee.  

                   ARTHUR T. CATTERALL, Attorney, Tax 
                          Division, Department of Justice 
                          (Richard Farber, on the brief), for 
                          Catherine D. Ciraolo, Acting 
                          Assistant Attorney General, 
                          Washington, D.C., for Respondent‐
                          Appellee‐Cross‐Appellant.  
                       ______________ 
                                
WESLEY, Circuit Judge: 

       Taxpayer Jason Chai’s appeal and the Commissioner 
of  Internal  Revenue’s  (the  “Commissioner”)  cross‐appeal 
relate  to  Chai’s  underreporting  of  income  in  his  2003  tax 
return, principally in connection with a $2 million payment 
Chai received from Delta Currency Trading, LLC (“Delta”) 
for  his  role  in  a  now‐defunct  tax‐shelter  scheme.    The 
Commissioner  issued  Chai  a  timely  notice  of  deficiency 
asserting  that  he  owed  self‐employment  tax  on  the  $2 
million payment, plus a 20% accuracy‐related penalty.  The 




                                3 
 
                                                                     




original  notice  of  deficiency  did  not  assert  an  income‐tax 
deficiency because the $2 million increase in Chai’s income 
was  initially  offset  for  income‐tax  purposes  (but  not  self‐
employment‐tax  purposes)  by  his  reported  share  of  a 
partnership  loss  that  could  be  adjusted  only  in  a  separate, 
partnership‐level  proceeding.    Chai  initiated  a  deficiency 
proceeding in the United States Tax Court to challenge the 
Commissioner’s self‐employment‐tax determination. 

       While  Chai’s  deficiency  proceeding  was  pending,  
losses reported by Mercato Global Opportunities Fund, LP 
(“Mercato”)—a partnership of which Chai was a member—
were  disallowed  in  a  partnership  tax  proceeding  (the 
“Mercato  proceeding”).    Chai  had  reported  his  share  of 
Mercato’s losses on his 2003 personal return.  With that loss 
disallowed,  Chai  would  also  owe  income  tax  on  the  $2 
million payment if the Tax Court decided that the payment 
was income.  To collect that tax (and another 20% accuracy 
penalty),  the  Commissioner  filed  an  amended  answer  in 
Chai’s personal deficiency proceeding to assert an income‐
tax  deficiency  in  addition  to  the  original  self‐employment‐
tax deficiency.  In separate orders, the Tax Court held (1) it 
lacked  jurisdiction  over  the  added  income‐tax  deficiency 
because  I.R.C.  §  6230  required  the  Commissioner  to  apply 
the  results  of  the  Mercato  proceeding  to  Chai  by 
computational  adjustment,  rather  than  in    his  deficiency 
proceeding, and (2) Chai owed the self‐employment tax and 
corresponding  penalty.    In  upholding  the  penalty 
assessment,  the  Tax  Court  rejected  as  untimely  Chai’s 
argument, raised for the first time in post‐trial briefing, that 
the  Commissioner  failed  to  carry  its  burden  to  show 




                                 4 
 
                                                                             




compliance with a statutory written‐approval requirement.  
The  Commissioner  challenges  the  first  ruling,  and  Chai 
challenges the second.1  
       For  the  reasons  discussed  below,  we  hereby: 
(1) VACATE  the  Tax  Court’s  jurisdictional  ruling  and, 
because Chai concedes that the $2 million payment is fully 
taxable,  REMAND  the  case  to  the  Tax  Court  to  enter  a 
revised  decision  upholding  the  income‐tax  deficiency; 
(2) AFFIRM the portion of the Tax Court’s order upholding 
the  self‐employment‐tax  deficiency;  and  (3) REVERSE  the 
portion  of  the  Tax  Court’s  order  upholding  the  accuracy‐
related penalty.    

1 The numbers involved in this litigation are as follows.  On his 
2003  tax  return,  Chai  reported  an  overall  loss  of  $11.47  million 
and income tax of $0.  Most of the loss—$11.15 million—was due 
to Chai’s participation in the Mercato partnership.  When the IRS 
audited  Chai’s  2003  return,  it  adjusted  his  income  upwards  by 
$2.4  million,  largely  due  to  the  $2  million  Delta  payment.    This 
still  left  a  loss  of  approximately  $9.1  million.    The  IRS’s  first 
notice of deficiency therefore asserted a $63,751 self‐employment 
tax deficiency and a $12,750.20 accuracy‐related penalty.  When 
the Mercato proceeding concluded and the partnership loss was 
disallowed,  Chai’s  income  was  no  longer  sheltered  by  the 
partnership  losses.    Not  including  the  Delta  payment,  this 
brought Chai’s 2003 income to $49,869, for which the IRS issued 
a  computational  adjustment  for  $10,269  in  income  tax  and  a 
$2,053.80  penalty.    Including  the  disputed  Delta  payment,  this 
would put  his 2003 income just above $2 million, for which the 
IRS asserted in its First Amendment to Answer (defined infra) an 
income tax deficiency of $563,868. 




                                     5 
 
                                                                      




                        BACKGROUND 
I.     STATUTORY FRAMEWORK 
       This  case  involves  the  complicated  intersection  of 
partnership and individual taxpayer tax court proceedings.  
Before  turning  to  the  facts  and  procedural  background  of 
this case, both of which are encumbered  with terminology 
and concepts that have confounded the parties and the Tax 
Court,  it  is  helpful  to  start  with  a  basic  outline  of  the 
statutory context underlying this case.   
       When the Internal Revenue Service (the “IRS”) audits 
an  individual  taxpayer’s  return  and  determines  that  he 
owes  more  than  he  reported,  it  must  follow  statutorily 
prescribed  deficiency  procedures  to  recover  unpaid  tax, 
including  unpaid  self‐employment  tax  imposed  by  I.R.C. 
§ 1401(a),  as  well  as  any  applicable  reporting  penalty.    See 
I.R.C.  §§ 6211‐6216,  6665(a)(1).    Those  procedures  require 
the  IRS  to  assert  its  claim  for  additional  tax  and  penalty 
through  a  notice  of  deficiency,  which  the  taxpayer  may 
challenge by petition filed in the Tax Court within 90 days 
of the notice’s issuance.  See I.R.C. §§ 6212(a), 6213(a).   
        The  Tax  Court  “exercises  jurisdiction  only  to  the 
extent  provided  by  statute.”    See  GAF  Corp.  v.  Comm’r,  114 
T.C.  519,  521  (2000).    Its  jurisdiction  to  redetermine  a 
deficiency asserted by the IRS “depends upon a valid notice 
of deficiency and a timely filed petition.”  Id.; see Moretti v. 
Comm’r,  77  F.3d  637,  642  (2d  Cir.  1996)  (“A  notice  of 
deficiency is . . . considered the jurisdictional prerequisite to 
a taxpayer’s suit in the Tax Court for redetermination of his 
tax  liability.”    (internal  quotation  marks  omitted)).    Where 




                                  6 
 
                                                                        




the  notice  of  deficiency  is  invalid,  the  Tax  Court  must 
dismiss the case.  See GAF Corp., 114 T.C. at 528.    
       The  IRS  is  prohibited  from  assessing  and  collecting 
additional tax deficiencies during the period for filing a Tax 
Court petition.  If the taxpayer timely files, that prohibition 
remains  in  place  until  the  decision  of  the  Tax  Court 
becomes  final.    I.R.C.  §  6213(a).    Along  the  same  lines,  the 
statute  of  limitations  on  the  assessment  of  any  additional 
deficiencies  is  tolled  during  that  period  and  for  60  days 
thereafter.  I.R.C. § 6503(a)(1). 
         Unlike individuals and corporations, partnerships are 
not separately taxable entities. A partnership’s income and 
expenses pass through to the individual partners, who must 
pay  a  tax on  their  proportionate  shares  of  net  gain  or  may 
claim  a  deduction  for  their  shares  of  net  loss.    Partnership 
tax  is  subject  to  the  procedures  set  forth  in  the  Tax  Equity 
and  Fiscal  Responsibility  Act  of  1982  (“TEFRA”),  Pub.  L. 
No.  97‐248,  96  Stat.  324  (codified  as  amended  at  I.R.C. 
§§ 6221‐6234).  Central to those procedures is the distinction 
between  partnership  and  nonpartnership  items.  
“Partnership  item[s]”  are  items  more  properly  determined 
at  the  partnership  level  than  at  the  partner  level—e.g., 
income,  gain,  loss,  deduction,  and  credit.    I.R.C.  §§  6221, 
6231(a)(3).  “Nonpartnership  item[s]”  are  all  of  the 
partnership’s  remaining  income  and  expenses  that  are  not 
“partnership item[s].” I.R.C. § 6231(a)(4). 
      To  initiate  adjustments  to  partnership  items,  TEFRA 
requires  the  IRS  to  conduct  a  unitary  audit  of  the 
partnership  and  issue  a  final  partnership  administrative 




                                   7 
 
                                                                     




adjustment  (“FPAA”)  to  the  partners,  which  the  partners 
may  challenge  in  a  single  judicial  proceeding  (a  “TEFRA 
proceeding”)  in,  inter  alia,  the  Tax  Court.    See  I.R.C. 
§§ 6223(a)(2),  6226.    Adjustments  to  nonpartnership  items 
follow the standard procedures for adjustments to personal 
income.  See  I.R.C.  §§ 6221,  6230(a)(2)(A).  The  goal  of  the 
TEFRA  procedures  “is  to  ensure  that,  in  general, 
partnership items are adjusted once at the partnership level.  
All  partners,  whose  tax  liability  will  be  affected  by  its 
outcome,  have  the  opportunity  to  participate  in  the  audit 
allowing  each  to  be  bound  by  its  result.”    Callaway  v. 
Comm’r, 231 F.3d 106, 111 (2d Cir. 2000).    
         As  with  the  deficiency  proceedings  for 
nonpartnership  (i.e.,  personal)  items,  the  IRS  is  prohibited 
from  making  FPAA‐related  deficiency  assessments  during 
the period in which a partner may challenge the FPAA and, 
if  a  challenge  is  commenced,  until  after  a  final  Tax  Court 
decision  is  issued.    I.R.C.  § 6225(a).    The  statute  of 
limitations is likewise tolled during that period and for one 
year after a final decision.  I.R.C. § 6229(d).   
        Once  a  partnership‐level  tax  proceeding  becomes 
final  (or  the  time  to  seek  judicial  review  of  the  FPAA 
expires),  the  IRS  applies  the  results  to  each  partner’s 
personal  return  and  calculates  any  deficiencies.    If  the 
deficiency  calculation  would  be  purely  computational,  the 
Commissioner  issues  to  the  partner  a  “notice  of 




                                 8 
 
                                                                              




computational  adjustment,”2  rather  than  a  notice  of 
deficiency.  I.R.C. § 6225; see I.R.C. § 6230(a)(1) (“Except [in 
certain  circumstances],  subchapter  B  of  this  chapter  [i.e., 
deficiency procedures] shall not apply to the assessment or 
collection  of  any  computational  adjustment.”).;  N.C.F. 
Energy  Partners  v.  Comm’r,  89  T.C.  741,  744  (1987).      The 
deficiency  procedures,  however,  do  apply  to  “affected 
items”3  that  require  an  individual,  partner‐level  factual 
determination.4    I.R.C.                  §  6230(a)(2)(A).      In  such 
instances, the IRS is required to issue, within one year of the 
outcome of  the  TEFRA  proceeding, an  affected‐item  notice 
of  deficiency  (unless  it  can  be  folded  into  the  partner’s 




2 I.R.C.  §  6230(c)(2)(A).  A  “computational  adjustment”  is  “the 
change in the tax liability of a partner which properly reflects the 
treatment  under  this  subchapter  of  a  partnership  item.    All 
adjustments  required  to  apply  the  results  of  a  proceeding  with 
respect  to  a  partnership  under  this  subchapter  to  an  indirect 
partner  shall  be  treated  as  computational  adjustments.”    I.R.C. 
§ 6231(a)(6) (internal citations omitted).   
3 An  “affected  item”  is  “any  item  to  the  extent  such  item  is 
affected by a partnership item.”  I.R.C. § 6231(a)(5). 
4 Section 6230(a)(2) also requires deficiency proceedings for items 
that  have,  as  a  result  of  the  FPAA  proceeding,  become 
nonpartnership  items.    I.R.C.  §  6230(a)(2)(A)(ii).    But  everyone 
agrees that provision is not applicable here, except to the extent 
it  played  into  the  analysis  in  Harris  v.  Commissioner,  99  T.C.  121 
(1992) (addressed below).  




                                     9 
 
                                                                     




existing  deficiency  proceeding).5    I.R.C.  §§  6229(d), 
6230(a)(2)(A)(i); Treas. Reg. § 301.6231(a)(6)‐1(a)(3).   
       The TEFRA provisions (and cases interpreting them) 
are  clear:  Partnership‐level  proceedings  must  be  kept 
distinct  from  deficiency  proceedings  involving  individual 
partners.    A  problem  arises,  however,  where,  as  here,  a 
partnership’s  net  loss  is  so  large  that  it  offsets  proposed 
adjustments to nonpartnership items in a partner’s personal 
deficiency  proceeding.    In  that  case,  the  loss  offset  could 
eliminate  some  of  the  partner’s  personal  tax  deficiencies 
(but  not  others,  such  as  a  self‐employment‐tax  deficiency), 
and  the  non‐TEFRA  adjustments  could  wind  up  being 
uncollectible  because  of  the  expiration  of  the  statute  of 
limitations vis‐à‐vis nonpartnership items.   
       That  was  the  case  in  Munro  v.  Commissioner,  92  T.C. 
71  (1989).    There,  the  IRS  presumptively—i.e.,  prior  to  the 
conclusion  of  ongoing  partnership‐level  TEFRA 
proceedings—issued  a  notice  of  deficiency  to  each  partner 
that  disallowed  partnership  losses  for  computation 

5 Penalties determined in a partnership proceeding, even if they 
require  a  partner‐level  substantive  determination,  are  excepted 
from  the  affected‐item  notice  of  deficiency  requirement.  The 
penalty  is  treated  as  a  purely  computational  matter  and  not 
subjected to deficiency proceedings.  I.R.C. § 6230(a)(2)(A)(i); see 
also  I.R.C.  §  6221  (requiring  partnership  level  treatment  for 
partnership  items  “[e]xcept  as  otherwise  provided”).    That  is 
why,  in  Chai’s  case,  the  Commissioner  abandoned  in  the  First 
Amendment  to  Answer  his  claim  for  the  additional  penalty.  
Comm’r Br. 17‐18 (citing I.R.C. § 6230(a)(2)(A)(i)).   




                                 10 
 
                                                                       




purposes.6  Id. at 72‐73. The taxpayers moved to dismiss for 
lack  of  jurisdiction,  asserting  that  the  deficiency  was 
attributable  to  partnership‐level  adjustments  subject  to 
ongoing TEFRA proceedings.  Id.at 73‐74.  Although the Tax 
Court  agreed  that  a  deficiency  existed  and  that  it  had 
jurisdiction,  the  court  rejected  the  IRS  computation.    The 
court  held  that  partnership  items  included  on  a  taxpayer’s 
return  must  be  “completely  ignored  [for  purposes  of] 
determin[ing]  if  a  deficiency  exists  that  is  attributable  to 
nonpartnership  items.”7    Id.  at  74.    This  became  known  as 
the “Munro computation.” 
       But  Munro  created  its  own  problems  for  taxpayers 
and  the  IRS.    A  taxpayer/partner,  for  example,  who  is 
subject  to  concurrent  TEFRA  and  individual  deficiency 
proceedings  could  be  assessed  and  required  to  pay  a 
deficiency that would have to be returned by the IRS as an 
overpayment if partnership losses were ultimately allowed.  
The  taxpayer  would  effectively  be  without  a  prepayment 

 The IRS asserted a $259,500 adjustment to the Munros’ personal 
6 

combined  income‐tax  liability  to  account  for  unclaimed 
nonpartnership items and added $54,312 more in income tax as a 
result of the disallowed partnership losses, for a total deficiency 
of $313,812.   
7 In  contrast  to  the  IRS’s  computation  (which  disallowed  all 
partnership  losses),  the  Tax  Court  computed  the  deficiency 
attributable to the $259,500 nonpartnership income adjustment to 
be  the  difference  between  the  tax  on  the  Munros’  reported 
nonpartnership  income  ($454,895)  and  the  tax  on  their  adjusted 
nonpartnership income ($714,485).   




                                 11 
 
                                                                      




forum to litigate the partnership item adjustments.  The IRS 
similarly would be unable to adjust various nonpartnership  
deductions  where  a  taxpayer  derives  income  primarily 
from  a  partnership,  because  the  income  would  have  to  be 
ignored  under  Munro.    Thus,  in  1997,  Congress  created  a 
procedure—codified  at  I.R.C.  §  6234—to  deal  with  Munro‐
like situations. See Taxpayer Relief Act of 1997, Pub. L. No. 
105‐34,  § 1231(a),  111  Stat.  788,  1020‐23,  amended  by  Job 
Creation  and  Worker  Assistance  Act  of  2002,  Pub.  L.  No. 
107‐147, § 416(d)(1)(D), 116 Stat. 21, 55.    
        Section  6234  is  a  helpful  method  for  coordinating 
deficiency  and  TEFRA  proceedings  to  avoid  the  taxpayer 
losing  out  on  prepayment  rights  and  the  IRS  losing  its 
ability  to  assess  deficiencies  attributable  to  partnership 
items.    It  provides  a  declaratory  judgment  procedure  for 
adjustments to an oversheltered tax return—that is, a return 
that shows no taxable income and a net loss from a TEFRA 
partnership  proceeding.    I.R.C.  §  6234(b).    In  such  an 
instance,  the  IRS  may  issue  a  “notice  of  adjustment”  for 
nonpartnership  items  if  “the  adjustments  resulting  from 
such  determination  do  not  give  rise  to  a  deficiency  (as 
defined in section 6211) but would give rise to a deficiency 
if  there  were  no  net  loss  from  partnership  items.”8    I.R.C. 

8  Take,  for  example,  a  taxpayer/partner  who  files  an 
oversheltered  return,  reporting  $500,000  of  income  and 
$1 million of losses (all of which are partnership items). If the IRS 
determines  that  the  taxpayer/partner  underreported  his  income 
by  $300,000,  then  the  taxpayer/partner’s  adjusted  income, 
namely, $800,000, would not give rise to a deficiency, because his 




                                 12 
 
                                                                     




§ 6234(a)(3).    The  taxpayer  may  challenge  the  notice  of 
adjustment  within  90  days  in  the  Tax  Court,  which  has 
jurisdiction to determine the correctness of the adjustment.  
I.R.C. § 6234(c). If the Tax Court’s decision is upheld (or not 
contested)  and  the  taxpayer’s  partnership  items  are 
ultimately adjusted in a subsequent TEFRA proceeding, the 
IRS  may  collect  any  additional  deficiency  attributable  to 
nonpartnership items.  If the TEFRA proceedings conclude 
before  the  Tax  Court  makes  a  declaration,  the  notice  of 
adjustment  is  treated  as  a  notice  of  deficiency.    I.R.C. 
§ 6234(g)(3).    Finally,  if  the  taxpayer  does  not  contest  the 
notice within the period to do so, the taxpayer may seek a 
refund  upon  conclusion  of  the  TEFRA  proceeding  for  any 
deficiencies  attributable  to  partnership  items  that  were 
ultimately upheld.  I.R.C. § 6234(d).   
         With that baseline in mind, we turn to the facts of this 
case. 
II.      THE  TAX‐SHELTER  SCHEME  AND  CHAI’S  ROLE  AS 
         ACCOMMODATING PARTY9  
       Chai is a Harvard‐trained architect who got involved 
in a substantial tax‐shelter scheme at the urging of Andrew 
Beer,  after  Beer married  Chai’s  cousin.   Central  to  the  self‐

partnership losses would still exceed his income, but would give 
rise to a deficiency if the partnership losses were disallowed.  In 
such instance, § 6234 would be appropriate.  
9 Unless otherwise noted, the undisputed facts in this section are 
taken from the Tax Court opinion appealed from.  See App’x 232‐
64.  




                                 13 
 
                                                                    




employment  tax  inquiry  is  Chai’s  relationship  to  Beer  and 
role in the various tax shelters.   
       Beer  is  an  investment  manager  who  “created  and 
marketed  several  tax  shelters  directed  to  wealthy 
individuals” in 2000 and 2001.  App’x 234.  The goal was to 
reduce the substantial tax liabilities of prospective clients by 
generating  losses  to  offset  taxable  income  for  a  particular 
year.  Among the entities Beer formed to market and advise 
the  tax  shelters  were  Bricolage  Capital,  LLC  (“Bricolage”), 
Counterpoint  Capital,  LLC  (“Counterpoint”),  and  Delta 
Currency  Trading,  LLC  (“Delta”).  At  all  relevant  times, 
Beer  owned  all  or  a  majority  of  the  interests  in  Delta, 
Bricolage,  and  Counterpoint  (collectively,  the  “Bricolage 
entities”).      Chai  never  owned  an  interest  in  Delta  or 
Bricolage.    The  Bricolage  entities  shared  clients,  offices, 
employees and resources.     
        For  their  services,  the  Bricolage  entities  (and 
particularly  Beer  as  majority  owner)  collected  sizable 
advisory  and  client‐facilitation  fees.    The  shelters  shared 
three  characteristics:  (1)  each  involved  a  flow‐through 
entity  (“FTE”);  (2)  to  garner  the  tax  benefits,  the  FTEs 
entered into “straddle” transactions by which gains would 
be  triggered  before  the  participant  entered  the  shelter  and 
losses would be triggered thereafter, leaving the participant 
with an interest in only the losses; and (3) each required an 
accommodation  (accommodating  party)—a  transitory 
partner  or  shareholder—to  serve  as  initial  owner  of  the 
straddled gains.  This is where Chai came in.   




                                14 
 
                                                                      




        In 2000, Beer offered Chai the opportunity to act as an 
accommodating  party  in  exchange  for  compensation  from 
the  Bricolage  entities.    Chai  agreed  to  a  $100,000  annual 
salary  plus  a  signing  bonus  and  potential  discretionary 
bonuses.      Beer  explained  to  Chai  his  integral  role  in  the 
schemes  as  a  conduit  and  assured  Chai  that  the  tax 
liabilities  he  incurred  in  the  transactions  would  be 
eliminated by later‐acquired offsetting losses.   
       Pursuant to this arrangement, during 2000 and 2001, 
Chai served as the accommodating party for at least 131 tax 
shelters  and  reported  over  $3.2  billion  of  shelter‐derived 
income.    He  received  and  reported  equal  offsetting  losses 
during that time.  In his capacity as accommodating party, 
Chai  executed  numerous  transactions  and  traveled  to  the 
offices  of  Delta  and  its  affiliates  “a  lot”  and  “regularly.”  
App’x  238.    Due  to  travel  conflicts  with  his  architecture 
business,  however,  Chai  was  often  unable  to  be  physically 
present  to  sign  documents  in  his  capacity  as 
accommodating  party.    To  resolve  the  problem,  Chai 
formed  JJC  Trading,  LLC  (“JJC”)  in  2001  at  Delta’s 
suggestion.  Chai was sole owner of JJC and Bricolage was 
named  a  nonmember‐manager  with  discretionary  and 
signatory authority.   
       Chai’s  friendship  with  Beer  and  the  resulting 
business arrangement proved fruitful for Chai.  In 2000, for 
instance, Chai received $1.2 million as a signing bonus from 
Counterpoint,  and  in  2001,  he  received  $1  million  from 
Delta.    Both  entities  reported  the  payments  as  non‐
employee  compensation  (on  IRS  Form  1099‐MISC, 
Miscellaneous Income), and Chai reported them as income 




                                 15 
 
                                                                         




on  his  tax  returns.    Chai  also  received  the  agreed‐upon 
$100,000 annual salary from Bricolage and Counterpoint in 
each of 2001 and 2002.   
        On  his  2001  return,  Chai  made  a  series  of  income‐
offsetting declarations related to his arrangement with Beer.  
Chai reported on Schedule C10—the form for “Profit or Loss 
From  Business  (Sole  Proprietorship)”—that  he  “‘materially 
participate[d]’  in  the  operation  of  [JJC’s]  business  during 
2001,”  thereby  entitling  him  to  favorable  treatment  under 
passive‐loss rules.  Supp. App’x 146.  Chai described certain 
capital  losses  as  “disposition[s]  of  business  property,” 
which, under I.R.C. § 1231, allowed him to treat JJC’s losses 
as ordinary losses.  Supp. App’x 160‐65.  Chai also made a 
“mark‐to‐market” election for JJC under I.R.C. § 475(f)—an 
election limited to persons “engaged in a trade or business 
as  a  trader  in  securities.”    Supp.  App’x  156,  166;  see  also 
I.R.C. § 475(f)(1)(A)).   
       By the end of 2001, all of Chai’s and JJC’s interests in 
the  tax  shelters  had  been  liquidated.    In  April  2002,  after 
Chai  received  a  $1  million  payment  from  Delta,  Delta’s 
financial  officer,  Helen  Del  Bove,  emailed  Chai  that  she 

10 The instructions to Schedule C describe various circumstances 
constituting  “material  participation,”  including  “participat[ion] 
in  the  activity  on  a  regular,  continuous,  and  substantial  basis 
during  [the  tax  year],”  provided  the  participation  exceeded  100 
hours.    2001  Instructions  for  Schedule  C,  Profit  or  Loss  From 
Business, at C‐2; see Treas. Reg. § 1.469‐5T(a)(7), (b)(2)(iii).   
 




                                  16 
 
                                                                       




would  be  “finalizing  some  numbers  within  the  next  week 
or  so”  regarding  additional  fees  he  would  receive  from 
Delta in the future.  Supp. App’x 211.   
       In  February  2003,  Chai  and  Del  Bove  discussed  the 
proper  tax  treatment  of  a  prospective  $2  million  payment 
from Delta to Chai.  Del Bove told Chai that she was going 
to  wire  him  the  $436,000  remaining  in  JJC,  dissolve  that 
entity, and pay him another $2 million.  Chai asked her how 
the  payments  should  be  treated  and  whether  he  would  be 
issued  an  IRS  Form  1099  for  the  whole  amount.    Del  Bove 
told  him  multiple  times  that  the  $2  million  payment  was 
income and that Delta would report it on his Form 1099 for 
2003.    Beer  subsequently  authorized  on  behalf  of  Delta  a 
payment  of  $2  million  to  Chai  as  a  discretionary  bonus.  
Delta,  consistent  with  Del  Bove’s  guidance,  treated  the 
payment  as  non‐employee  compensation  on  Chai’s  Form 
1099 for 2003.   
III.   CHAI’S 2003 RETURN AND RELATED AUDITS 
        Chai  did  not  report  the  $2  million  payment  from 
Delta  as  taxable  income  on  his  2003  return.    Instead,  in 
filing his return, he took the position that it constituted the 
return of capital from his investments.  Chai, however, was 
not  a  partner  of,  and  did  not  invest  any  capital  in,  Delta.  
And  neither  Chai  nor  JJC  reported  any  portion  of  Delta’s 
income  or  loss  in  2003.    No  corresponding  tax  form  was 
prepared  by  Delta  for  Chai.    Chai’s  return  showed  an 
overall  loss  of  $11,466,070  (with  $0  tax),  the  majority  of 
which  ($11,149,621)  came  from  his  share  of  partnership 
losses  claimed  by  Mercato—a  partnership  of  which  Chai 




                                  17 
 
                                                                   




was a member and that had no direct connection to the $2 
million Delta payment.   
         The  IRS  conducted  separate,  but  concurrent,  audits 
of  Chai’s  and  Mercato’s  2003  returns.  The  audit  of  Chai’s 
return  resulted  in  a  net  increase  income  adjustment  of 
$2,397,139,  primarily  due  to  the  unreported  $2  million 
payment from Delta.  In its May 5, 2009 notice of deficiency 
to Chai, the IRS characterized the $2 million Delta payment 
as  self‐employment  income  and  therefore  asserted  a 
corresponding deficiency in Chai’s self‐employment tax.  At 
that  time,  the  IRS  did  not  assert  a  deficiency  in  Chai’s 
“regular”  income  tax  related  to  the  $2  million  payment 
because  it  was  prohibited  from  adjusting  Chai’s  $11.1 
million share of the Mercato loss prior to the conclusion of 
the Mercato proceedings.   
      Meanwhile, the audit of Mercato led the IRS to issue, 
on  June  17,  2009,  an  FPAA  that  completely  disallowed 
Mercato’s $110 million claimed loss.   
      In  separate  proceedings  over  the  following  years, 
Chai  challenged  the  notice  of  deficiency  and  Mercato 
challenged the FPAA in the Mercato proceedings.   
IV.   THE TAX COURT PROCEEDINGS 
        Soon  after  filing  an  answer  in  Chai’s  deficiency 
proceeding in the Tax Court, the Commissioner concluded 
that,  under  Munro,11  he  should  have  included  in  the  May 


   Recall  that,  in  Munro,  the  Tax  Court  held  that  where 
11

“partnership items . . . included on [a partner’s] return” may be 




                                18 
 
                                                                        




2009  notice  a  deficiency  in  Chai’s  income  tax  that  would 
result  from  the  approximately  $2.4 million  upward 
adjustment to Chai’s income if his share of the Mercato loss 
were  removed.    That  is,  if  Chai’s  reported  $11.1  million 
share  in  Mercato’s  losses  were  ignored,  his  overall  loss 
would  decrease  from  approximately  $11.5  million  to 
approximately $400,000; the $2.4 million adjustment would 
therefore result in $2 million of taxable income.  On October 
30, 2009, the Commissioner filed an Amendment to Answer 
in  Chai’s  deficiency  proceeding  asserting  an  additional 
deficiency  in  income  tax  ($563,868)  and  a  corresponding 
additional 20% penalty ($112,773.80).12   
       On  June  3,  2013,  the  Mercato  proceeding  concluded.  
In  an  order  dated  September  13,  2013,  the  Tax  Court 
disallowed all  of  Mercato’s  losses  for  2003.    Under  I.R.C. § 
6229(d),  the  IRS  had  one  year  from  that  date  to  assess  any 
computational  deficiency  in  Chai’s  2003  income  tax  and 
penalty.   
      In December 2013, at the beginning of  trial in Chai’s 
personal deficiency proceeding, Chai moved to dismiss for 
lack of jurisdiction the claims made by the Commissioner in 

subject  to  subsequent  adjustment  in  a  partnership  proceeding, 
those  items  “are  completely  ignored  [for  purposes  of] 
determin[ing]  if  a  deficiency  exists  that  is  attributable  to 
nonpartnership items.”  92 T.C. at 74.   
   This  resulted  in  a  total  deficiency  in  income  tax  and  self‐
12

employment tax of $627,619 and a total penalty of $125,524, for a 
total owed by Chai of $753,143.   




                                  19 
 
                                                                     




his 2009 Amendment to Answer.13  Chai did not dispute the 
disallowance  of  the  Mercato  loss.    Instead,  he  argued  that, 
rather  than  asserting  the  additional  claims  for  income  tax 
due  after  disallowance  of  the  Mercato  losses  in  Chai’s 
present  deficiency  proceeding,  the  Commissioner  had  to 
issue a notice of computational adjustment—the method by 
which  the  IRS  notifies  partners  of  purely  computational 
deficiency assessments and related penalties resulting from 
the  application  of  the  outcome  of  a  partnership‐level 
proceeding to their returns.  See I.R.C. §§ 6225, 6230(a)(1).  
       The  Commissioner  countered  that  he  had  “properly 
recomputed  the  [asserted]  deficiency  and  penalty”  in  the 
2009  Amendment  to  Answer  by  removing  Chai’s  share  of 
the  partnership  loss  from  the  computation,  as  required  by 
Munro.    Supp.  App’x  10‐11.    Alternatively,  the 
Commissioner argued, even if Munro did not apply because 
the  Munro  computation  here  would  effect  a  complete, 
rather  than  partial,  disallowance  of  the  partnership  losses, 
the Tax Court could “now take jurisdiction and rule on” the 
recomputed  amounts  pursuant  to  its  I.R.C.  §  6212 
deficiency  jurisdiction  (as  augmented  by  I.R.C.  §  6214(a)).  


  Chai argued that the Commissioner had misconstrued Munro, 
13

and had, in essence, anticipated that the proposed adjustments to 
the  Mercato  partnership  return  would  be  vindicated  in  the 
Mercato  proceeding  in  violation  of  Munro.  See  Supp.  App’x  4 
(noting  that  the  Tax  Court  in  Munro  “reject[ed  the 
Commissioner’s]  argument  that  proposed  adjustments  to 
partnership  items  can  be  taken  into  account  in  computing  a 
[partner’s] deficiency” (quoting Munro, 92 T.C. at 74)).   




                                20 
 
                                                                         




Supp.  App’x  17.    In  support,  the  Commissioner  relied  on 
Harris  v.  Commissioner,  99  T.C.  121,  123  (1992),  for  the 
proposition  that  “once  partnership  items  are  resolved,  the 
Court  may  take  those  partnership  items  into  account  for 
computational purposes in a [partner’s previously initiated] 
deficiency  proceeding.”      Supp.  App’x  17  (citing  Harris,  99 
T.C. at 123).   
       The  Commissioner  alternatively  argued  (as  he  does 
here)  that  the  $2  million  payment  (or  the  deficiency 
attributable  thereto)  was  an  “affected  item”  under  I.R.C. 
§§ 6230(a)(2)(A)(i)  and  6231(a)(5).    He  asserted  that  the 
claim for the increased deficiency was contingent upon the 
Tax  Court’s  resolution  of  the  dispute  over  the  $2  million 
payment  from  Delta,  which  the  IRS  termed  a  substantive 
“partner‐level  [individual  taxpayer]  determination”  with 
respect  to  an  “affected  item.”    Supp.  App’x  13.    As  the 
Commissioner  has  now  acknowledged,  it  was  an  odd  fit.  
Nevertheless,  recognizing  that  the  affected‐item  argument 
might  render  the  Amendment  to  Answer  ineffective  to 
confer  jurisdiction  over  the  additional  deficiency,  the 
Commissioner also sought leave to amend the answer again 
to  formally  reassert  the  income‐tax  deficiency  claim  now 
that  the  Mercato  proceeding  was  final.14    The  Tax  Court 


  The  Commissioner  also  acknowledged  that  his  argument,  if 
14 

credited,  would  render  the  penalty  immediately  assessable 
under  I.R.C.  §  6230(a)(2)(A)(i),  thereby  depriving  the  Tax  Court 
of jurisdiction over that claim in the deficiency proceeding.  The 
Commissioner abandoned the claim for the penalty.     




                                  21 
 
                                                                   




granted  leave  to  file  what  it  restyled  as  the  “First 
Amendment to Answer” on April 24, 2014.     
V.    THE TAX COURT’S RULINGS  
      A. The Jurisdictional Ruling 
      On February 13, 2015,15 the Tax Court granted Chai’s 
motion  to  dismiss,  holding  that  it  lacked  jurisdiction  over 
the  Commissioner’s  claim  for  additional  income  tax.    The 
court  agreed  with  Chai  that  the  2009  Amendment  to 
Answer  attempted  “to  increase  a  taxpayer’s  deficiency 
based on the Commissioner’s proposed, but unadjudicated, 
adjustments to . . . partnership items” in violation of Munro.  
Supp.  App’x  40.    The  court  did  not  address  the 
Commissioner’s now‐primary argument that, even if Munro 
did  not  allow  the  amendment,  under  Harris  the  court 
obtained jurisdiction over the newly added claims once the 
Mercato decision became final simply by virtue of its I.R.C. 
§ 6212  deficiency  jurisdiction  (as  augmented  by  I.R.C. 
§ 6214(a)). 
       The court also rejected the Commissioner’s argument 
that  it  obtained  jurisdiction  by  virtue  of  the  First 
Amendment  to  Answer  based  on  the  affected‐item  theory.  
The  “critical  inquiry”  under  an  affected‐item  theory,  said 
the  court,  was  “whether  the  increased  deficiency  .  .  . 
requires  a  partner‐level  determination  before  it  can  be 
assessed.”  Supp. App’x 42.  The court held that it did not: 

 This was long after the expiration of the one‐year period within 
15 

which  the  IRS  could  assess  deficiencies  by  computational 
adjustment.  See I.R.C. § 6229(d). 




                                22 
 
                                                                   




      There  is  no  factual  determination  that  must 
      occur in the petitioner’s deficiency proceeding 
      before respondent can apply the results of the 
      [Mercato]  proceeding.    The  disallowed  losses 
      from  the  [Mercato]  proceeding  can  be  applied 
      to petitioner’s 2003 income taxes regardless of 
      the  outcome  of  this  deficiency  proceeding 
      (whether the $2 million at issue in this case is 
      taxable  non‐employee  compensation  or  a 
      return of capital).  
Supp.  App’x  43.    In  the  court’s  view,  “section  6230(a)(1) 
requires  that  the  results  of  the  [Mercato]  proceeding  be 
applied  to  [Chai]  through  a  Notice  of  Computational 
Adjustment.”  Supp. App’x 43.  Thus, the court found that 
the  First  Amendment  to  Answer  did  not  give  the  court 
jurisdiction over the increased deficiency.    
       The Commissioner moved for reconsideration, noting 
that  he  had  already  applied  the  results  of  the  Mercato 
proceeding  to  Chai’s  2003  tax  return  in  an  August  2014 
notice  of  computational  adjustment—that  is,  he 
automatically  applied  the  disallowed  loss  to  Chai’s  then‐
agreed upon income—$49,869—and determined income tax 
thereon.    However,  the  Commissioner  explained,  the  IRS 
could  not  apply  the  additional  deficiency  claimed  as  a 
result of the $2 million Delta payment without treating it as 
taxable income in its computations.  And it could not treat 
the  payment  as  taxable  income  because  the  court  had  not 
yet  ruled  in  the  deficiency  proceeding  that  Chai  had 
received  the  payment  as  gross  income,  rather  than  as  a 
return  of  capital  or  a  gift.    In  other  words,  the 




                                23 
 
                                                                    




Commissioner  argued,  the  partner‐level  ruling  regarding 
the  proper  treatment  of  the  $2  million  payment  was 
necessary  before  it  could  assess  the  additional  deficiency.  
The  Tax  Court  denied  the  motion  for  reconsideration, 
without comment, on April 16, 2015.      
       B. The Self‐Employment Tax Ruling 
        On  May  6,  2015,  the  Tax  Court  entered  its  final 
decision  upholding  the  deficiency  in  Chai’s  self‐
employment  tax  and  an  accuracy‐related  penalty.      The 
court  noted  that  “[t]he  character  of  a  payment  for  tax 
purposes  is  determined  by  the  intent  of  the  parties, 
particularly  the  intent  of  the  payor,  as  disclosed  by  the 
surrounding  facts  and  circumstances.”    App’x  245‐46 
(collecting  cases).    Gross  income,  the  court  explained, 
“generally  includes  all  income  from  whatever  source 
derived, including compensation for services in the form of 
fees,  commissions,  or  fringe  benefits.”    App’x  245  (citing 
I.R.C. §  61(a)(1)).  A return of capital or receipt of a gift, on 
the other hand, is not taxable income.   
        Here,  the  court  found  that  the  trial  testimony  and 
record  evidence  (including  the  contemporaneous  email 
exchange with Del Bove and other correspondence between 
Chai  and  Delta  personnel)  supported  the  conclusion  that 
the  $2  million  payment  was  compensation  subject  to  self‐
employment  tax.    The  court  rejected  Chai’s  attempts  to 
minimize his role in the tax shelters, finding instead that his 
role  “was  a  critical  component  of  the  transactions  and  the 
tax  shelters  could  not  have  functioned  as  planned  without 
[his]  participation.”    App’x  246.    Additionally,  the  court 




                                24 
 
                                                                       




found  that  the  evidence  contradicted  Chai’s 
characterization  of  the  payment  as  a  return  of  capital.  
Instead, the evidence showed that Chai was not a partner or 
investor  in  Delta  and  did  not  have  a  capital  investment  in 
any tax‐shelter entity after 2001.  Neither was the payment 
a gift from Beer, the court held, as “[t]he record is devoid of 
any  evidence  suggesting  that  the  payment  resulted  from 
detached  and  disinterested  generosity.”  App’x  255.   
Finally,  the  court  held  that,  as  necessary  to  be  subject  to 
self‐employment  tax,  “the  record  demonstrate[d]  that 
[Chai]  accommodated  tax  shelters  with  sufficient 
continuity, regularity, and a profit motive such that he was 
engaged  in  a  trade  or  business  as  a  tax  shelter 
accommodating party.”  App’x 253.    
       C. The Penalty Ruling 
        In  post‐trial  briefing,  Chai  argued  for  the  first  time 
that  the  Commissioner  had  failed  to  satisfy  his  burden  of 
production  under  I.R.C.  §  7491(c)  “by  not  introducing 
evidence of his compliance with section 6751(b)(1),” which 
requires  written  supervisory  approval  of  certain  penalty 
determinations. App’x 256.  The court declined to consider 
Chai’s  argument,  finding  it  untimely  and  that  the 
Commissioner would be prejudiced by its consideration.   
       The  court  then  upheld  the  20%  accuracy‐related 
penalty asserted in the notice of deficiency.  The court held 
that the Commissioner had satisfied his burden to prove the 
existence and amount of deficiency, and that Chai failed to 
satisfy the reasonable‐cause exception because he could not 
establish justified reliance on his accountant.   




                                 25 
 
                                                                      




       Chai filed a timely notice of appeal on May 18, 2015, 
and the Commissioner filed a notice of cross‐appeal on July 
24, 2015. 
VI.    PROCEEDINGS IN THIS COURT 
       In  January  2016,  Chai  moved  to  dismiss  as  untimely 
the  Commissioner’s  cross‐appeal,  arguing  that  the  Tax 
Court’s  February  2015  jurisdictional  order  dismissing  the 
IRS’s  claims  for  the  additional  deficiency  and  penalty  was 
an  immediately  appealable  “dispositive  order”  within  the 
meaning  of  Tax  Court  Rule  190(b)(1).    In  March  2016,  a 
panel  of  this  Court  denied  Chai’s  motion,  citing  Estate  of 
Yaeger v. Commissioner, 801 F.2d 96, 98 (2d Cir. 1986).  
                          DISCUSSION 
       We  review  de  novo  the  Tax  Court’s  legal  conclusions 
and for clear error its factual findings.  Callaway, 231 F.3d at 
115 (citing I.R.C. § 7482(a)(1)).  “In particular, ‘[w]e owe no 
deference  to  the  Tax  Court’s  statutory  interpretations,  its 
relationship to us being that of a district court to a court of 
appeals,  not  that  of  an  administrative  agency  to  a  court  of 
appeals.’”  Id.  (alteration  in  original)  (quoting  Exacto  Spring 
Corp. v. Comm’r, 196 F.3d 833, 838 (7th Cir. 1999)).      
I.     THE JURISDICTIONAL RULING 
       A. We  Have  Jurisdiction  Over  the  Commissioner’s 
          Cross‐Appeal 
      As  an  initial  matter,  Chai  again  asserts  that  the 
Commissioner’s  cross‐appeal  is  untimely.    While  we  need 
not revisit our prior decision denying his motion to dismiss, 
we explain briefly why it stands.   




                                 26 
 
                                                                           




         With  exceptions  not  relevant  here,  the  United  States 
Courts  of  Appeals  “have  exclusive  jurisdiction  to  review 
the decisions of the Tax Court . . . in the same manner and 
to the same extent as decisions of the district courts in civil 
actions  tried  without  a  jury.”    I.R.C.  §  7482(a)(1).    In  the 
context  of  an  appeal  from  a  district  court  decision, 
“[f]ederal  appellate  jurisdiction  generally  depends  on  the 
existence  of  a  decision  by  the  District  Court  that  ‘ends  the 
litigation  on  the  merits  and  leaves  nothing  for  the  court  to 
do  but  execute  the  judgment.’”    Coopers  &  Lybrand  v. 
Livesay,  437  U.S.  463,  467  (1978)  (quoting  Catlin  v.  United 
States,  324  U.S.  229,  233  (1945));  see  also  28  U.S.C.  § 1291 
(generally  limiting  appellate  jurisdiction  to  “appeals  from 
. . . final decisions of the district courts”).  The Third Circuit 
has  stated  that  “[j]urisdiction  under  section  7482(a)(1)  .  .  . 
extends  only  to  a  ‘final  decision’  of  the  tax  court.”    N.Y. 
Football  Giants,  Inc.  v.  Comm’r,  349  F.3d  102,  105  (3d  Cir. 
2003)  (quoting  Ryan  v.  Comm’r,  680  F.2d  324,  326  (3d  Cir. 
1982)).    This  Court  has  held  “that  Tax  Court  decisions  are 
appealable only if they dispose of an entire case.”  Estate of 
Yaeger,  801  F.2d  at  98.    A  notice  of  appeal  from  the  Tax 
Court  must  be  filed  within  90  days  of  the  entry  of  such 
“decision,” or within 120 days of the entry of “decision” if 
another  party  has  filed  a  timely  notice  of  appeal.    I.R.C.  § 
7483.   
       Here, the Tax Court entered its final decision on May 
6,  2015.16    Chai  filed  a  notice  of  appeal  12  days  later.    The 

   The  March  2015  Memorandum  and  Findings  of  Fact  and 
16

Opinion  and  the  April  2015  order  were  not  labeled  as 




                                   27 
 
                                                                         




Commissioner  filed  a  notice  of  appeal  on  July  24,  2016,  49 
days after entry of the Tax Court’s decision and well before 
the 120‐day limit set by § 7483.  The Commissioner’s notice 
was therefore timely.    
        Chai  contends  that  the  Commissioner’s  notice  was 
untimely  because  the  Tax  Court’s  February  13,  2015 
dispositive  order  concerning  its  jurisdiction  over  the 
income‐tax  deficiency  was  the  operative  final  decision  for 
the  cross‐appeal.    An  order  is  an  appealable  final  decision 
only  when  it  was  “clearly  intended  to  end  a  litigation.”  
SongByrd,  Inc.  v.  Estate  of  Grossman,  206  F.3d  172,  178  (2d 
Cir. 2000).  Because the Tax Court’s February 13, 2015 order 
was  not  intended  to  dispose  of  the  Commissioner’s  initial 
self‐employment‐tax‐deficiency  claim  and  end  the 
proceeding  in  the  Tax  Court,  that  order  was  not 
immediately appealable.  See Coopers & Lybrand, 437 U.S. at 
467.   
       Chai’s  central  argument  that  Tax  Court  Rule 
190(b)(1), which provides that a “dispositive order . . . shall 
be  treated  as  a  decision  of  the  Court  for  purposes  of 
appeal,” rendered the February 13, 2015 order immediately 
appealable is meritless.  As discussed above, a final decision 
must clearly be intended to end the litigation; Rule 190(b)(1) 



“decisions”  and  no  party  has  argued  that  the  filing  of  those 
documents  began  the  time  for  appeal.    The  March  entry  stated 
that  a  “decision”  reflecting  the  opinion  would  be  entered  at  a 
later date.  App’x 264. 




                                  28 
 
                                                                        




does  not  address  finality  and  must  be  read  in  a  manner 
consistent with the statutory finality requirement. 
       We also reject Chai’s argument that the February 13, 
2015  order  was  final  and  appealable  under  I.R.C. 
§ 7481(a)(1),  which  provides  that  a  “decision  of  the  Tax 
Court  shall  become  final  .  .  .  [u]pon  the  expiration  of  the 
time allowed for filing a notice of appeal.”  That subsection 
addresses  finality  only  when  a  “[t]imely  notice  of  appeal 
[has]  not  [been]  filed,”  see  id.,  without  dictating  when  the 
time  to  file  a  notice  begins.  Chai’s  argument  thus  begs  the 
question in the present case. 
       B. The  Tax  Court’s  Jurisdictional  Ruling  was 
          Incorrect 
       The odd posture of this case has confounded even the 
Commissioner;  he  has  offered  several  theories  to  support 
his  request  for  reversal,  only  to  abandon  them  to  focus  on 
others.    The  problem  is  that  the  Internal  Revenue  Code’s 
jurisdictional  provisions  have  gaps,  and  this  case  lands 
neatly  within  one.    The  irony  is  that  no  one—not  even 
Chai—disputes  that,  as  a  result  of  the  decision  in  the 
Mercato proceeding disallowing the partnership losses, Chai 
has  $2  million  of  net  income  on  which  he  has  not  paid 
income tax.  The question is, can the IRS collect it?   
       More  precisely,  we  must  decide  whether  the  Tax 
Court  had  jurisdiction  over  the  additional  income‐tax 
deficiency  when  the  Commissioner  filed  the  First 
Amendment  to  Answer  at  the  conclusion  of  the  Mercato 
proceeding,  at  some  earlier  time,  or  not  at  all.      In  plain 
English:  Did the Tax Court have the authority to consider 




                                  29 
 
                                                                    




the  re‐determination  of  Chai’s  partnership  losses  in 
deciding  his  income‐tax  liability  resulting  from  his  receipt 
of  the  $2  million  Delta  payment—a  payment  that  had 
nothing to do with his Mercato partnership interest?   
        The  Commissioner  has  abandoned  his  prior  reliance 
on  Munro  and  instead  advances  two  somewhat 
contradictory  arguments  as  to  how  the  Tax  Court  erred  in 
its jurisdictional analysis.  His primary argument is that, for 
much  the  same  reasons  set  forth  in  Harris,  the  Tax  Court 
obtained jurisdiction over the increased deficiency because 
the Commissioner’s First Amendment to Answer was filed 
after the conclusion of the Mercato proceeding and prior to 
the  Tax  Court’s  decision  in  Chai’s  deficiency  proceeding.   
Alternatively,  the  Commissioner  argues  that  the  claim  for 
the  increased  deficiency  is  attributable  to  an  “affected 
item,”  requiring  a  partner‐level  determination.    Chai 
responds  that  Harris  is  inapposite  and  that  this  is  not  an 
affected‐item  case.    He  seems  to  suggest,  as  did  the  Tax 
Court,  that  the  only  way  for  the  Commissioner  to  have 
assessed the additional deficiency was by issuing a notice of 
computational adjustment” under I.R.C. §  6230(c)(2)(A).   
       This  case  does  not  fit  neatly  into  the  statutory 
methods marrying TEFRA and deficiency proceedings.  See 
I.R.C. § 6234.  But procedural oddities do not mean the tax 
is  uncollectible.    For  the  following  reasons,  we  are 
persuaded  that  the  Tax  Court  erred  in  dismissing  the 
Commissioner’s  claim  for  the  additional  income‐tax 
deficiency. 




                                30 
 
                                                                        




        We  start  with  two  uncontroversial  premises.    First, 
the  IRS  could  not  have  assessed  the  income‐tax  deficiency 
attributable  to  the  $2  million  Delta  payment  until  the 
Mercato  proceeding  concluded.    It  is  textbook  tax  law, 
affirmed  in  Munro,  that  any  increased  deficiency  (and 
penalty) attributable to a proposed, but not‐yet‐adjudicated, 
adjustment  to  a  partnership  item  at  issue  in  a  TEFRA 
proceeding must await the outcome of the partnership‐level 
proceeding.    Munro,  92  T.C.  at  74;  see  also  GAF  Corp.,  114 
T.C. at 521‐28 (dismissing for lack of jurisdiction a notice of 
deficiency  issued  prior  to  the  completion  of  related 
partnership‐level proceedings).  Second, as a general matter, 
the  scope  of  a  deficiency  proceeding  may  be  expanded  to 
cover  any  additional  deficiencies  for  the  tax  year  beyond 
those asserted in a statutorily‐compliant notice of deficiency 
that  is  the  subject  of  the  proceeding.    See  I.R.C.  §  6214(a) 
(“[T]he Tax Court shall have jurisdiction to redetermine the 
correct  amount  of  the  deficiency  even  if  the  amount  so 
redetermined  is  greater  than  the  amount  of  the  deficiency, 
notice  of  which  has  been  mailed  to  the  taxpayer,  and  to 
determine whether any additional amount, or any addition 
to the tax should be assessed, if claim therefor is asserted by 
the  Secretary  [through  the  Commissioner]  at  or  before  the 
hearing or a rehearing.”).    
      The  Tax  Court’s  decision  was,  at  bottom,  based  on 
the blanket assertion that, because the increased deficiency 
was not an “affected item” under § 6230(a)(2)(A)(i), “section 
6230(a)(1)  require[d]  that  the  results  of  the  [Mercato] 
proceeding  be  applied  to  [Chai]  through  a  Notice  of 
Computational  Adjustment.”    Supp.  App’x  43  (emphasis 




                                  31 
 
                                                                       




added);  see  I.R.C.  §  6230(a)(1)  (“Except  [in  certain 
circumstances], subchapter B of this chapter [i.e., deficiency 
procedures]  shall  not  apply to  the  assessment  or collection 
of any computational adjustment.”).  We agree that neither 
the  increased  deficiency  attributable  to  the  $2  million 
payment by virtue of the disallowed Mercato losses nor the 
$2  million  payment  itself  is  an  “affected  item.”    As  the 
Commissioner  has  effectively  conceded  in  arguing  its 
primary  position,  the  $2  million  Delta  payment  is  not  an 
“affected item,” since “the disallowance of the Mercato loss 
has  no  bearing  on  whether  $2  million  is  includible  in 
[Chai’s] income.”  Comm’r Br. 50 n.16.  In other words, the 
proper treatment of the $2 million payment was unaffected 
by  the  Mercato  proceeding;  the  disallowance  affected  only 
the  tax  consequences  of  that  treatment.    And  an  increased 
deficiency  in  itself  is  not  an  affected  item  for  purposes  of 
§ 6230(a)(2)(A)(i), since that section refers to deficiencies as 
attributable to (not themselves constituting) affected items.   
       We disagree, however, with the Tax Court’s framing 
of  the  inquiry  as  “whether  the  increased  deficiency  is  an 
affected  item  that  requires  a  partner‐level  determination 
before  it  can  be  assessed”  and  its  conclusion  that,  where 
§ 6230(a)(2)  does  not  apply,  the  results  of  the  partnership‐
level proceeding necessarily must be applied to the taxpayer 
through  a  notice  of  computational  adjustment.    Supp. 
App’x  42.    We  conclude,  to  the  contrary,  that  a 
computational adjustment is not the only method that may 
be  employed  when  §  6230(a)(2)  does  not  apply.    When  a 
computational adjustment is not feasible, § 6230(a)(1)’s bar 




                                 32 
 
                                                                      




on  the  use  of  deficiency  procedures  does  not  apply.      This 
case illustrates the point.   
       The IRS did exactly as the Tax Court prescribed with 
respect to the income Chai did report—in the August 2014 
computational  adjustment,  the  Commissioner  calculated 
$10,269  of  tax  on  the  $49,869  of  other    income  that  Chai 
stated on his 2003 return.  The Tax Court and Chai seem to 
suggest, however, that the IRS should have also included in 
its  computational  adjustment  the  income‐tax  deficiency 
attributable  to  the  unreported  $2 million  Delta  payment.  
But  Chai  did  not  report  the  $2 million  payment  as  income 
on  his  2003  return.  Thus,  in  order  to  assess  the  deficiency 
the  Commissioner  still  needed  a  determination  in  Chai’s 
individual deficiency proceeding as to the nature of the $2 
million payment—i.e., as the Tax Court put it, “whether the 
$2 million at issue in this case [was] taxable non‐employee 
compensation  or  a  [non‐taxable]  return  of  capital.”    Supp. 
App’x  43.    The  Tax  Court  and  Chai  would  have  the  IRS 
collect the tax purportedly due on a payment, the treatment 
of which was the subject of ongoing deficiency proceedings.   
       This  is  an  odd  position  for  Chai  to  take.    He  is 
essentially  arguing  that  the  Commissioner  should  have 
denied  him  a  prepayment  forum  to  adjudicate  the 
treatment of the $2 million payment simply by virtue of the 
disallowance  of  the  partnership  losses,  belying  a 
fundamental  axiom  of  the  Federal  income  tax  structure:  A 
taxpayer  is  typically  “entitled  to  an  appeal  and  to  a 
determination  of  his  liability  for  the  tax  prior  to  its 
payment.”    Flora  v.  United  States,  362  U.S.  145,  159  (1960) 
(quoting  H.R.  Rep.  No.  68‐179,  at  7  (1924)).      We  have  no 




                                 33 
 
                                                                    




doubt that had the Commissioner done as Chai suggests—
assess  by  computational  adjustment  a  deficiency 
attributable  to  a  still‐disputed  $2  million  payment—Chai 
would have cried foul, taking the position exactly opposite 
to  the  one  he  adopts  now.    A  notice  of  computational 
adjustment was not the answer. 
       So  what  was?  It  cannot  be  that  the  additional 
deficiency  is  insulated  from  assessment  simply  because  of 
the  timing  of  the  conclusion  of  the  partnership‐level 
proceeding.  By that we mean, had the Mercato proceeding 
concluded  after  the  Tax  Court  determined  in  Chai’s 
deficiency  proceeding  that  the  $2  million  Delta  payment 
constituted  income,  the  IRS  could  have  assessed  the 
additional  income‐tax  deficiency  in  a  notice  of 
computational  adjustment.  But,  under  the  Tax  Court’s 
approach, the additional tax is unassessable simply because 
the  Mercato  proceeding  concluded  before  the  Tax  Court 
determined  the  proper  treatment  of  the  unreported 
$2 million  payment—i.e.,  before  the  IRS  had  the  legal 
predicate to assess Chai’s additional income‐tax deficiency.  
We read neither § 6230 nor any other statutory provision to 
require the anomalous result of depriving the Tax Court of 
deficiency  jurisdiction  in  all  cases  where  §  6230(a)(2)  does 
not apply.   
       Harris  supports  our  conclusion.    In  Harris,  the  Tax 
Court  rejected  the Commissioner’s  argument  that it  lacked 
jurisdiction  to  consider  the  effect  of  a  separate  TEFRA 
partnership  proceeding  in  an  ongoing  deficiency 
proceeding.    The  court  acknowledged  that,  under  I.R.C. 
§ 6230(a)(2)(A)(ii),  a  TEFRA  “settlement  is  applied  to  a 




                                34 
 
                                                                      




partner  by  means  of  a  computational  adjustment  and  not 
under  the  ordinary  deficiency  .  .  .  procedures,”  but  it  did 
not read that provision to deprive the court “of jurisdiction 
to  take  account  of  the  settled  items  pursuant  to  section 
6214(b).”  Harris, 99 T.C. at 126.  The court reasoned: 
       [A]fter  a  settlement  has  been  reached,  the 
       substantive  partnership  level  issues  have  been 
       resolved, and all that remains is the mechanical 
       procedure  of  applying  such  settlement  to  the 
       partner.    Once  substantive  partnership  level 
       determinations  have  been  made,  the 
       congressional  objective  in  enacting  the  TEFRA 
       partnership provisions has been accomplished.  
       Consequently,  the  provisions  mandating 
       separation  of  partner  and  partnership  level 
       proceedings can be relaxed. 
Id. (citing Munro, 92 T.C. at 73‐74).   
       The Commissioner reads Harris as standing for 
the  proposition  that  the  TEFRA‐mandated 
adjustments  subsequent  to  the  filing  of  the  notice  of 
deficiency  “become  subsumed  within  the  partner’s 
then‐existing  deficiency  posture,  and  the  court 
continues  to  exercise  its  standard  deficiency 
jurisdiction  (as  augmented  by  §  6214(a),  if  the 
subsequent  adjustments  result  in  a  claim  for  an 
increased  deficiency).”      Comm’r  Br.  48.    That  is, 
“once the Mercato decision became final, the resulting 
$11.1  million  adjustment  to  [Chai’s]  income  became 




                                 35 
 
                                                                        




subsumed  within  his  then‐existing  deficiency 
posture.”  Id.    
       Chai  responds  that  the  Commissioner’s  theory 
“attempts  to  avoid  TEFRA  and  use  ordinary  deficiency 
procedures to apply the results of Mercato to [Chai].”  Chai 
Reply  Br.  10.      He  argues  that  Harris  is  inapposite,  largely 
because  of  details  the  Commissioner  elided.    Harris,  Chai 
asserts,  relied  on  the  fact  that  “[w]hen  the  Commissioner 
and  a  partner  enter  into  a  settlement  with  respect  to 
partnership  items,  however,  such  items  become  non‐
partnership items.  Sec. 6231(b)(1)(C).”  Chai Reply Br. 12‐13 
(alteration  in  original)  (quoting  Harris,  99  T.C.  at  126 
(emphasis  added)).    Here,  Chai  argues,  there  was  no 
settlement  and  the  disallowed  Mercato  losses  therefore 
were  not  converted  into  nonpartnership  items.    See  Chai 
Reply Br. 13‐14. 
        Chai  misreads  Harris  and  §  6230(a)(2)(A)(ii).    True, 
settled  partnership  items  become  nonpartnership  items 
pursuant  to  §  6231(b)(1)  and  there  was  no  settlement  here.  
Also  true,  §  6230  specifically  provides  that  deficiency 
procedures  apply  to  certain  “items  which  have  become 
nonpartnership  items.”    I.R.C.  §  6230(a)(2)(A)(ii).    But  the 
jurisdictional dispute in Harris arose precisely from the fact 
that,  under  §  6230,  deficiencies  attributable  to  settled 
partnership items—unlike deficiencies attributable to other 
“items  which  have  become  nonpartnership  items”—are 
excepted  from  the  deficiency  procedures.    I.R.C. 
§ 6230(a)(2)(A)(ii) (stating that deficiency procedures apply 
to  “items  which  have  become  nonpartnership  items  (other 
than  by  reason  of  section  6231(b)(1)(C))”)  (emphasis  added)); 




                                  36 
 
                                                                          




see  I.R.C.  §  6231(b)(1)(C)  (providing  that  partnership  items 
become  nonpartnership  items    upon  settlement).    Thus,  it 
mattered not  that  the  settled items  became  nonpartnership 
items under § 6231(b)(1)(C).  The point is, the settled items 
were  not  subject  to  the  deficiency  procedures  under 
§ 6230(a)(2)(A)(ii),  but  were  nevertheless  found  to  be  the 
proper  subject  of  a  deficiency  proceeding  by  the  Harris 
court.    Thus,  as  the  Commissioner  explains,  “for 
jurisdictional  purposes,  the  erstwhile  partnership  items  in 
Harris  are  indistinguishable  from  the  Mercato  partnership 
items.”  Comm’r Reply Br. 10‐11.   
        We  agree.    Section  6230(a)(2)(A)(ii)  was  meant  “to 
enable the Commissioner to collect amounts due as a result 
of  settlements  without  the  necessity  of  issuing  a  statutory 
notice  of  deficiency,”  not  to  deprive  the  Tax  Court  of 
jurisdiction  to  decide  cases  like  this.    See  Harris,  99  T.C.  at 
126.  That does not mean purely computational adjustments 
will not continue to be assessed via notice of computational 
adjustment,  outside  of  normal  deficiency  procedures.  
Indeed, the IRS used that procedure here.  The results of the 
Mercato  proceeding—applied  to  Chai  by  computational 
adjustment—increased  Chai’s  taxable  income  to  $49,869,17 
and § 6230 did not require the Tax Court to ignore the effect 
of  that  increase  on  the  deficiency  computation  in  the 
ongoing  deficiency  proceeding.  Rather,  the  Tax  Court  had 

17 This is the amount of Chai’s agreed upon income after taking 
account  of  the  disallowed  partnership  losses,  but  without 
factoring  in  the  $2  million  Delta  payment  because  its  treatment 
was still uncertain.  




                                   37 
 
                                                                          




jurisdiction to redetermine the deficiency by virtue of I.R.C. 
§  6214(a)  upon  the  conclusion  of  the  Mercato  proceeding.  
For  those  reasons,  we  hold  that  the  Tax  Court  erred  in 
concluding  that  it  lacked  jurisdiction  over  the  additional 
income‐tax  deficiency  attributable  to  the  $2  million  Delta 
payment.   
        This  result  is  not  inconsistent  with  I.R.C.  §  6234  or 
Munro.  At first blush, this would appear the ideal case for 
the  IRS  to  issue  a  §  6234  notice  of  adjustment,  which 
provides  a  declaratory  judgment  procedure  for  asserting 
deficiencies  relating  to  oversheltered  returns  prior  to  the 
conclusion of partnership‐level proceedings.  However, the 
provision (read literally) does not apply to situations where 
the  adjustments  to  nonpartnership  items  would  result  in  a 
deficiency  even  if  the  partnership  losses  were  given  effect.  
See  I.R.C.  §  6234(a)(3)  (applying  where  “the  adjustments 
resulting  from  such  determination  do  not  give  rise  to  a 
deficiency  (as  defined  in  section  6211)  but  would  give  rise 
to  a  deficiency  if  there  were  no  net  loss  from  partnership 
items”).    The  typical  example  is  where  the  IRS  asserts  a 
deficiency  in  income  that  would  result  in  an  adjusted  net 
income  so  much  greater  than  the  taxpayer’s  partnership 
losses that the adjustment would result in a deficiency even 
if the partnership losses are allowed.  
       But  this  case  is  a  bit  different.    If  Chai’s  partnership 
losses  were  given  effect,  the  adjustment  to  Chai’s 
nonpartnership  item  (the  $2  million  payment)  would  still 
result  in  a  self‐employment  tax  deficiency  (since  self‐
employment income is not offset by partnership losses), but 
not  an  income‐tax  deficiency  (since  his  partnership  losses 




                                   38 
 
                                                                     




would  still  far  exceed  his  adjusted  net  income).    Because a 
deficiency—albeit  not  an  income‐tax  deficiency—would 
exist, we agree with the Commissioner that § 6234 was not 
available.  See Comm’r Br. 42 (asserting that § 6234 does not 
apply  “because  the  adjustment  gave  rise  to  an  asserted 
deficiency in self‐employment tax notwithstanding [Chai’s] 
reported share of the Mercato loss”).   
       This makes sense in light of § 6234.  Where there is no 
deficiency after crediting partnership losses, the IRS cannot 
issue  a  timely  notice  of  deficiency  (which  would  suspend 
the  limitations  period  for  deficiencies  attributable  to 
nonpartnership item adjustments) prior to the conclusion of 
the  partnership‐level  proceeding;  that  is  where  §  6234 
comes into play.  But the existence of the self‐employment‐
tax deficiency here gave the IRS a basis for a valid notice of 
deficiency, obviating the need for a § 6234 notice.  
       Further, in instances like this, where § 6234 does not 
apply,  Munro  typically  continues  to  apply,  except,  the 
Commissioner  argues,  “where  . . .  the  non‐partnership 
income reported on an oversheltered return is itself zero or 
negative,”  and  “the  Munro  computation  [thereby]  has  the 
same  effect  as  a  complete  disallowance  of  the  partner’s 
reported share of the partnership loss, contrary to the intent 
of  the  TEFRA  provisions.”    Comm’r  Br.  42‐43;  accord  IRM 
4.31.6.2.5.1 (Aug. 1, 2006). While we are skeptical about the 
Commissioner’s  argument  (for  reasons  set  forth  in  the 




                                39 
 
                                                                           




margin),18  there  is  no  need  to  decide  whether  Munro 
applied  here.    Munro  provides  a  method  for  computing 
(and  suspending  the  limitation  period  for)  partner‐level 
deficiencies  attributable  to  nonpartnership  items  prior  to 
the  conclusion  of  the  partnership‐level  proceedings.  
Because  the  Mercato  proceeding  ended  before  Chai’s 
personal  deficiency  proceeding,  Munro  is  inconsequential.  
Once the Mercato proceeding concluded, the Tax Court had 
jurisdiction by virtue of its standard I.R.C. § 6212 deficiency 
jurisdiction (as augmented by I.R.C. § 6214(a)).   
II.    THE SELF‐EMPLOYMENT TAX RULING 
       A. Standard of Review 
      This  Court  reviews  the  Tax  Court’s  factual  findings 
as to whether Chai’s role in Beer’s tax shelters constituted a 
“trade  or  business”  within  the  meaning  of  I.R.C.  §  1402(a) 
under  the  clearly  erroneous  standard.    UFCW  Local  One 
Person Fund v. Enivel Props., LLC, 791 F.3d 369, 372 (2d Cir. 
2015)  (“UFCW  Local  One”).    “Where  there  are  two 
permissible  views  of  the  evidence,  the  factfinder’s  choice 
18  Munro  held  that  partnership  items  must  be  “completely 
ignored [for purposes of] determin[ing] if a deficiency exists that 
is  attributable  to  nonpartnership  items.”  92  T.C.  at  74.    The 
decision contemplates that, even ignoring partnership items, the 
deficiency  attributable  to  nonpartnership  items  may  ultimately 
be  determined  to  have  been  overstated  if  certain  partnership 
items  are  upheld.    Munro  did  not  say  that  it  applies  only  when 
the computation would have the effect of a partial, as opposed to 
total, disallowance of the partner’s reported share of partnership 
losses.   




                                   40 
 
                                                                           




between  them  cannot  be  clearly  erroneous.”    Id.  (quoting 
Banker  v.  Nighswander,  Martin  &  Mitchell,  37  F.3d  866,  870 
(2d Cir. 1994)).  “However, the district court’s application of 
those  facts  to  draw  conclusions  of  law  .  .  .  is  subject  to  de 
novo  review.”    Id.  (omission  in  original)  (quoting  Travellers 
Int’l, A.G. v. Trans World Airlines, Inc., 41 F.3d 1570, 1575 (2d 
Cir. 1994)).      
       B. The Two‐Prong Groetzinger Standard 
      Under  I.R.C.  §  1401,  self‐employment  taxes  (which 
amount  to  the  equivalent  combined  Social  Security  and 
Medicare taxes on wages imposed by the Federal Insurance 
Contributions  Act)  are  imposed  on  “the  net  earnings  from 
self‐employment  derived  by  an  individual  .  .  .  during  any 
taxable  year.”    I.R.C.  §  1402(b).    “[N]et  earnings  from  self‐
employment”  is  defined  generally  as  “the  gross  income 
derived by an individual from any trade or business carried 
on by such individual.”  I.R.C. § 1402(a) (emphasis added).   
       While § 1402 does not define “trade or business,” the 
Supreme  Court  in  Commissioner  v.  Groetzinger,  480  U.S  23, 
32‐36  (1987),  considered  the  meaning  of  the  phrase  as  it 
appears in I.R.C. § 162(a).  Groetzinger noted that the terms 
are  “broad  and  comprehensive,”  id.  at  31,  and  that  the 
determination of whether a taxpayer is carrying on a trade 
or  business  “requires  an  examination  of  the  facts  in  each 
case,” id. at 36 (quoting Higgins v. Comm’r, 312 U.S. 212, 217 
(1941)).  The Court confined its construction of the term to 
the tax statute at issue in that case and “d[id] not purport to 
construe the phrase where it appears in other places.”  Id. at 
27  n.8.   However,  the  phrase  “trade  or  business”  in  § 1401 




                                   41 
 
                                                                        




(at issue here) is to be given the same meaning as the same 
phrase in § 162.  I.R.C. § 1402(c).  Thus, as the parties agree, 
“Groetzinger’s construction of ‘trade or business’ is the most 
helpful authoritative pronouncement available, and worthy 
of  reliance  here.”    UFCW  Local  One,  791  F.3d  at  373.   
Accordingly, for Chai’s role in the tax shelters to be a “trade 
or  business”  under  §  1401,  he  must  have  engaged  in  the 
activity:  “(1)  for  the  primary  purpose  of  income  or  profit; 
and  (2)  with  continuity  and  regularity.”    Id.  (citing 
Groetzinger,  480  U.S.  at  35).    “A  sporadic  activity,  a  hobby, 
or an amusement diversion does not qualify.”  Groetzinger, 
480 U.S. at 35.   
       Primary Purpose 
       The  Tax  Court  dealt  with  this  prong  swiftly,  and 
rightly  so,  finding  that  Chai  “was  paid  for  his  services 
through  large  lump‐sum  payments  that  were  reported  by 
the  payors  as  nonemployee  compensation  on  Forms  1099 
and  .  .  .  reported  the  payments  as  self‐employment 
income.” App’x 253.  As the Commissioner notes, the sums 
Chai  received  from  his  tax‐shelter  dealings  “dwarfed  the 
amounts  he  reported  as  income  from  his  partnership 
interest in an architectural firm.”  Comm’r Br. 63.  It is quite 
clear  that  Chai’s  primary  purpose  was  to  earn 
compensation  in  exchange  for  his  services  as  an 
accommodating party.  
       Chai  asserts  that  his  sole  motive  was  that  of  an 
investor—that  he  agreed  to  serve  as  an  accommodating 
party  only  in  the  hope  of  reaping  investment  gains.    The 
Tax  Court  rightly  rejected  that  portrayal  of  the  facts.    Beer 




                                  42 
 
                                                                      




testified  that  the  large  sums  paid  to  Chai  were  largely 
derived  from  the  fees  that  Delta  received  from  its  clients, 
not from any increase in the value of Chai’s holdings.  The 
whole  point  of  the  shelter  scheme  was  to  neutralize  any 
purported  returns  on  investment  by  generating  offsetting 
losses.   
        Chai emphasizes, however, that Beer’s testimony also 
explained  there  was  an  opportunity  to  profit  on  the 
underlying  investments,  and  that  at  least  some  of  the 
$2 million  payment  was  “directly  attributable  to  the 
profitability  of  the  underlying  derivative  transactions 
entered into by the tax shelter entities.”  Chai Reply Br. 24‐
25.  That may be true, and Chai may have been paid less if 
the scheme did not do as well, but there is no evidence that 
he stood to go without compensation at all.  That Chai had 
an interest in the investment performance of the tax shelters 
does  not  mean  he  was  solely  an  investor  in  them.  
Moreover,  the  unsurprising  fact  that  his  payment  was,  in 
part,  derived  from  the  shelters’  investment  gains  does  not 
negate  the  fact  that  it  was  largely  drawn  from  client  fees.  
Chai  was  not  simply  an  investor  in  the  tax  shelters—he 
performed  a  service  by  acting  as  an  accommodating  party 
and  was  compensated  as  such.    The  Tax  Court  did  not 
clearly  err  in  discrediting  Chai’s  contrary  testimony  and 
concluding that he agreed to serve as accommodation party 
in order to earn compensation.  
      Much of Chai’s argument focuses on factors set forth 
in Treas. Reg. § 1.183‐2(b)—the “hobby loss” provision—to 
show  that  he  lacked  profit  motive.    The  “hobby  loss” 
provision  is  focused  on  limiting  or  disallowing  deductions 




                                 43 
 
                                                                      




for  any  activity  not  denominated  a  “trade  or  business” 
under § 162 or an activity not engaged in for the production 
of income under § 212.  Treas. Reg. § 1.183‐2(a).  The factors 
on  which  Chai  relies  are  meant  to  guide  the  analysis  of 
whether the activities for which a taxpayer has claimed an 
I.R.C. § 183 deduction were “carried on primarily as a sport, 
hobby, or for recreation,” or instead primarily for profit (in 
which  case  expenses  are  deductible).    Treas.  Reg.  §  1.183‐
2(a).  Chai does not (and could not credibly) argue that his 
role as accommodating party was purely for pleasure.  Nor 
does he assert that his conduct was a hobby; rather, he says 
it  was  to  seek  a  return  on  investment.    The  §  183  factors 
were  not  designed  to  distinguish  between  investment 
return  and  profit  motives.    Indeed,  Chai  has  cited  no  case 
law  applying  them  to  a  case  like  this.    And  even  to  the 
extent § 183 is useful in this context, the Tax Court’s factual 
conclusion  that  Chai  had  a  profit  motive  was  not  clearly 
erroneous. 
       The Treas. Reg. § 1.183‐2 factors are: 
       (1) The  manner  in  which  the  taxpayer  carries  on  the 
           activity; . . .  
       (2) The expertise of the taxpayer or his advisors; . . . 
       (3) The  time  and  effort  expended  by  the  taxpayer  in 
           carrying on the activity; . . .  
       (4) Expectation  that  assets  used  in  the  activity  may 
           appreciate in value; . . .  
       (5) The  success  of  the  taxpayer  in  carrying  on  other 
           similar or dissimilar activities; . . . 
       (6) The  taxpayer’s  history  of  income  or  losses  with 
           respect to the activity; . . . 




                                 44 
 
                                                                       




       (7) The amount of occasional profits, if any, which are 
           earned; . . . 
       (8) The financial status of the taxpayer; and . . .  
       (9) Elements  of  personal  pleasure  or  recreation 
           involved in the activity. 
Treas.  Reg.  §  1.183‐2(b).    Chai  admits,  and  the 
Commissioner does not dispute, that factors (4), (7), and (9) 
are  clearly  inapplicable  in  this  case.      The  others  largely 
weigh against Chai. 
       Manner  in  which  Chai  carried  on  the  activity.    Chai 
asserts  that  he  did  not  conduct  his  accommodating  party 
activities in a businesslike manner, as “every decision made 
with  respect  to  the  tax  shelter  transactions  was  made  by 
Bricolage.”    Chai  Br.  46.    He  further  claims  that,  once  JJC 
was  formed,  “[he]  did  not  even  have  to  sign  any 
documents,” as “Bricolage did everything, including acting 
as the managing member of JJC.”  Id.  Again, the Tax Court 
reasonably  found  that  Chai  engaged  in  businesslike 
activities  in  his  capacity  as  accommodating  party,  and  he 
cannot  discount  his  role  by  citing  his  delegation  of 
authority to an agent.   
       Chai  nevertheless  likens  his  case  to  Sloan  v. 
Commissioner, 55 T.C.M. (CCH) 1238 (1988).  There, Sloan, a 
full‐time  computer  analyst  who  was  also  an  attorney, 
planned  to  establish  his  own  law  practice  after  he  retired 
from  the  U.S.  Government,  and  began  performing  legal 
services  for  clients  on  weekends  while  still  in  the 
Government’s  employ.    The  Tax  Court,  analyzing  whether 
Sloan  was  engaged  in  a  “trade  or  business”  under 




                                 45 
 
                                                                       




Groetzinger,  held, inter alia, that Sloan did not engage in the 
law  practice  with  the  primary  purpose  of  earning  a  profit, 
but  instead  to  gain  experience  that  he  could  use  when 
practicing  in  earnest  post‐retirement.    Id.  at  1241.  
Importantly,  Sloan  rarely  billed  clients,  was  not  concerned 
with  earning  a  profit,  and  relied  on  his  computer‐analyst 
job as his primary source of income.  Id. 
       Chai,  by  contrast,  was  focused  on  making  a  profit 
(albeit,  he  says,  through  investment  income),  and  his 
income from the tax shelters dwarfed the amounts received 
from  his  architecture  practice.    His  role  was  far  more 
businesslike than Sloan’s, and was definitely no hobby.   
        Moreover,  in  attempting  to  offset  income,  Chai 
described  certain  capital  losses  as  “disposition[s]  of 
business  property.”    Supp.  App’x  156,  160‐65.    As  the 
Commissioner  notes,  the  use  of  the  term  “business 
property”  suggests  reliance  on  I.R.C.  §  1231,  which 
provides that net losses from sales of “property used in the 
trade  or  business”  are  treated  as  ordinary  losses.    I.R.C.  § 
1231(a)(2), (3).  In another offsetting measure, Chai made a 
“mark‐to‐market”  election  for  JJC  under  I.R.C.  §  475(f), 
Supp.  App’x  156,  when  such  elections  are  limited  to 
persons  “engaged  in  a  trade  or  business  as  a  trader  in 
securities,”  I.R.C.  §  475(f)(1)(A).    Thus,  Chai  now  attempts 
to  distance  himself  from  his  previous  position—seeking  in 
this litigation, as the Tax Court found, to use his delegation 
of authority to Bricolage “as a shield” from liability, App’x 
252—while  in  the  past  having  relied  on  his  asserted 
businesslike  involvement  in  Bricolage  to  obtain, 
affirmatively, favorable tax treatment.  Chai cannot benefit 




                                 46 
 
                                                                        




from  claims  of  business  and  trade  losses  while  denying 
income from the same endeavor. 
       Chai’s  and  his  advisor’s  expertise.    Chai  argues  that 
he  had  no  expertise  in  and  barely  understood  tax‐shelter 
transactions,  and  that  he  “relied  solely  on  Mr.  Beer’s 
representations  that  the  transactions  were  legal  and  might 
be profitable.”  Chai Br. 47‐48.  He seeks to contrast his case 
with  Bagley  v.  United  States,  963  F.  Supp.  2d  982  (C.D.  Cal. 
2013).   
       In  Bagley,  the  court  found  that  Bagley—who  was 
assessed  income  tax  on  the  proceeds  from  various  False 
Claims Act (“FCA”) claims he prosecuted—and his private 
counsel were essentially operating the business of a private 
attorney  general,  given  their  vital  expertise  in  prosecuting 
FCA cases.  Id. at 996‐97.  Thus, the court found that Bagley 
engaged in for‐profit activity.  Id. at 998.  Chai asserts that, 
in contrast to himself, Bagley “had first‐hand knowledge of 
the  fraudulent  schemes,  and  the  identity  of  relevant 
witnesses and the location of documentary evidence.”  Chai 
Br. 48 (quoting Bagley, 963 F. Supp. 2d. at 995).   
       Chai  misses  the  point.    Although  Chai  was  not  the 
mastermind of the tax‐shelter scheme, the expertise relevant 
to  our  analysis  is  that  of  an  accommodating  party.    While 
the role of accommodating party may not require extensive 
expertise,  Chai  (like  Bagley)  was  amply  qualified  and 
proficient  in  the  practice.    Indeed,  he  carried  out  his  role 
successfully for years.  He need not have understood every 
piece  of  the  bigger  picture;  he  needed  only  to  have 
understood the part he played, which he did.  




                                  47 
 
                                                                         




      Chai additionally asserts that he “received no advice 
from anyone regarding being a tax shelter accommodating 
party.”  Chai Br. 47.  Even if that is true, it only bolsters the 
conclusion  that  he  had  the  requisite  minimal  expertise  to 
support  his  participation  in  the  venture,  since  the  scheme 
functioned  with  him  as  an  essential  cog  and  no  one 
suggests  that  he  was  deficient  in  his  role.    Just  as  Bagley’s 
“involvement  .  .  .  was  part  and  parcel  of  the  business 
Bagley  was  conducting,”  Bagley,  963  F.  Supp.  2d  at  996, 
Chai’s  role,  which  he  ably  fulfilled,  was  essential  to  the 
functioning of Beer’s tax shelter business.   
       Time  and  effort  expended  by  Chai.    This  factor 
weighs in Chai’s favor, but does not overcome the rest.  It is 
true that Chai’s activities, although regular and continuous, 
were not time‐ or effort‐intensive.  But that is a function of 
the amount of time and effort required to be in the “trade or 
business”  of  being  an  accommodating  party,  and  not  a 
reflection  of  the  nature  of  the  activity.    In  other  words, 
although  it  may  not  take  much  to  be  an  accommodating 
party, Chai expended enough effort to be one. 
       Chai’s  success  in  similar  activities.    This  factor 
deserves little weight, but clearly weighs in Chai’s favor: he 
was  not  involved  in  similar  activities  before  or  after  the 
activity at issue here.  
       History  of  income  or  loss.    Chai’s  history  of  income 
from the tax shelters was regular and substantial, including 
lump‐sum  payments  of  $1.2  million  in  2000,  $1  million  in 
2001,  and  $2  million  in  2003.    The  Bagley  court  found 
sufficient  history  of  income  where  Bagley  received  only  a 




                                  48 
 
                                                                            




single  FCA  payout.    Id.  at  997.    Chai’s  history  of  multiple, 
yearly,  and  substantial  payouts  is  even  more  indicative  of 
being in the business of being an accommodating party.19  
       Amount  of  occasional  profits.   As the Commissioner 
points  out,  Chai  omitted  any  analysis  of  this  factor  in  his 
main brief.  In his Reply, he again skirts the issue.  But the 
regulations are clear that “substantial profit,” even if “only 
occasional,”  is  “generally  .  .  .  indicative  that  an  activity  is 
engaged  in  for  profit.”    Treas.  Reg.  §  1.183‐2(b)(7).    Chai’s 
profits were just that—substantial, but occasional. 
        Chai’s  financial  status.    Chai  misses  the  point,  here, 
too.    He  argues  that  “[i]n  cases  where  the  taxpayer  has 
other,  full‐time  employment,  the  requisite  profit  motive  is 
generally  missing.”    Chai  Br.  50.    He  cites,  inter  alia,  Sloan 
and  Levinson.    In  both  cases,  however,  the  activity  at  issue 
was  a  secondary  source  of  income.    Here,  by  contrast,  the 


19  Chai  cites  a  single  case  in  which  the  Tax  Court  found  that  a 
taxpayer  who  operated  a  retail  store,  but  patented  a  few 
inventions  for  which  he  settled  two  patent‐infringement  suits.  
The Tax Court held that these activities were not continuous, but 
that it was too sporadic to be considered a trade or business.  See 
Chai Br. 49‐50 (citing Levinson v. Comm’r, 77 T.C.M. (CCH) 2347 
(1999)).  There was nothing sporadic about Chai’s involvement in 
or income from the tax shelter; he received regular payments for 
the work done during those years. He also misreads the relevant 
inquiry  as  relating  to  his  history  of  income  in  prior  to  his 
dealings with Beer.   
 




                                    49 
 
                                                                      




payments  Chai  received  in  his  capacity  as  accommodating 
party dwarfed his architecture income.  See Comm’r Br. 63 
(comparing incomes).   
       In  light  of  the  foregoing,  we  conclude  that  the  Tax 
Court  did  not  err  in  finding  that  Chai  had  the  requisite 
profit  motive  to  be  engaged  in  the  “trade  or  business”  of 
being  a  tax  shelter  accommodating  party,  even  assuming 
the “hobby loss” provision applies in this case.   
       C. Continuity and Regularity 
        Applying  the  second  Groetzinger  prong,  the  Tax 
Court  found  that  “[t]he  record  demonstrates  that  [Chai’s] 
activities  were  continuous  and  regular.”  App’x  252.    Chai 
testified that he went to Bricolage’s offices “a lot” to execute 
voluminous  documents  in  his  capacity  as  accommodating 
party.    App’x  252.      The  Tax  Court  found  that  the 
continuous  and  regular  nature  of  Chai’s  activities  was  not 
affected  by  his  “forming  JJC,  making  Bricolage  JJC’s 
nonmember  manager,  and  giving  Bricolage  power  of 
attorney,”  particularly  because  “Bricolage’s  actions  with 
respect  to  JJC  are  imputed  to  [Chai]  as  his  agent.”    App’x 
252.   
       That finding was bolstered by Chai’s representations 
on Schedule C of his 2001 return for JJC, in which he stated 
that  he  “‘materially  participate[d]’  in  the  operation  of  this 
business  during  2001,”  thereby  entitling  him  to  favorable 
treatment  under  passive  loss  rules.    Supp.  App’x  146.    In 
defining  “material  participation,”  the  instructions  to 
Schedule  C  describe  various  circumstances  constituting 
“material  participation,”  including  “participat[ion]  in  the 




                                 50 
 
                                                                      




activity  on  a  regular,  continuous,  and  substantial  basis 
during [the tax] year,” provided the participation exceeded 
100 hours.  2001 Instructions for Schedule C, Profit or Loss 
From  Business,  at  C‐2;  see  Treas.  Reg.  §§  1.469‐5T(a)(7), 
(b)(2)(iii).   
       Attempting  to  downplay  his  role,  Chai  asserts  that 
what  the  Tax  Court  considered  “regular”  activity  “was 
nothing more than signing ‘multiple binders’ of documents 
to ‘set up [the] corporations’ that Mr. Beer used to facilitate 
his  tax  advantaged  transactions.”    Chai  Reply  Br.  18 
(quoting  Supp.  App’x  209)  (alteration  in  original).    In 
support, he emphasizes his own self‐serving testimony and 
characterizes  his  role  as  including  “going  to  Beer’s  offices 
for a few hours at a time,” “having no regular schedule and 
going to the office only when requested by Bricolage,” and 
“not  having  a  physical  office,  assistant,  or  receiving  mail.”  
Chai  Reply  Br.  18.    According  to  Chai,  he  “did  not  even 
draft the documents he signed; he was nothing more than a 
straw  man.  .  .  .    He  was  nothing  more  than  a  pawn  in  a 
much  bigger  game.”    Chai  Reply  Br.  19,  22.    Chai  also 
disclaims any knowledge of the implications of his 2001 JJC 
return, stating that he “was not involved in the preparation 
of the return, and did not understand the complexity or the 
positions taken on the return.”  Chai Reply Br. 20.   
      At  bottom,  however,  the  record  on  which  the  Tax 
Court  relied  shows  that  the  testimony  of  Chai  and  others, 
combined with Chai’s representations on prior year returns, 
supports  the  Tax  Court’s  conclusion  that  Chai  undertook 
his  activities  with  “continuity  and  regularity.”    See 
Groetzinger,  480  U.S.  at  35.    While  it  is  true  that  Chai 




                                 51 
 
                                                                          




maintained  his  architecture  practice  and  was  not  as 
intimately  involved  with  the  nuances  of  the  shelters  as 
others  like  Beer,  that  does  not  render  Chai’s  activities 
insufficiently  regular  and  continuous  for  purposes  of  § 
1401.    That  Chai  has  a  different  view  of  the  evidence  does 
not mean the Tax Court clearly erred.  See UFCW Local One, 
791 F.3d at 372.  The Tax Court therefore properly held the 
$2  million  Delta  payment  to  constitute  taxable  self‐
employment income. 20 
III.   THE PENALTY RULING 
     Chai argues that the Commissioner failed to meet his 
burden on the claim to impose an accuracy‐related penalty.  

  We need not consider Chai’s argument, raised for the first time 
20

on  appeal,  that  the  $2  million  Delta  payment  is  not  subject  to 
self‐employment  tax  because  he  was  an  employee.    See  Baker  v. 
Dorfman, 239 F.3d 415, 420 (2d Cir. 2000) (“In general, ‘a federal 
appellate  court  does  not  consider  an  issue  not  passed  upon 
below.’” (quoting Singleton v. Wulff, 428 U.S. 106, 120 (1976))). 
In  any  event,  Chai’s  argument  is  meritless.    Chai  was  an 
employee  of  Counterpoint  and  Bricolage  Capital,  but  not  Delta.  
He collapses all three into “Bricolage” and disregards their legal 
separateness.    As  the  Commissioner  explains,  however,  “[t]here 
is no authority for the proposition that a taxpayer’s employment 
relationship  with  one  entity  precludes  him  from  performing 
services  for  a  related  entity  as  an  independent  contractor.”  
Comm’r  Br.  66.    Chai’s  employment  relationship  with 
Counterpoint  and  Bricolage  Capital  did  not  make  him  an 
employee, as opposed to an independent contractor, of Delta.    
 




                                   52 
 
                                                                        




Specifically,  he  argues,  as  he  did  in  his  post‐trial  briefing, 
that  compliance  with  I.R.C.  §  6751(b)(1)’s  written‐approval 
requirement “is an element of the Commissioner’s claim for 
penalties,”  and  it  is  therefore  “part  of  the  Commissioner’s 
burden  [of  production  under  §  7491(c)]  to  demonstrate 
compliance  with”  that  requirement.    Chai  Br.  53.    Because 
Chai  raised  the  issue  for  the  first  time  post‐trial,  the  Tax 
Court declined to consider it.   
      The Commissioner originally did not dispute that the 
written‐approval  requirement  is  an  element  of  a  penalty 
claim  so  long  as  §  6751(b)(2)(B)  (the  electronic‐means 
exception) does not apply.  He argued that the Tax Court’s 
decision not to consider the argument was not an abuse of 
discretion, and that, in any event, the penalty here did not 
require written approval because it was of the type assessed 
by  electronic  means.    In  a  Federal  Rule  of  Appellate 
Procedure  28(j)  letter,  however,  the  Commissioner  now 
urges us to adopt the reasoning of the majority of a divided 
Tax Court in Graev v. Commissioner, 147 T.C. 16, No. 30638‐
08,  2016  WL  6996650  (2016),21  which  held  that  it  is 
premature  to  argue  the  IRS  failed  to  satisfy  the  written‐
approval requirements of § 6751(b)(1) until the Tax Court’s 
decision  on  the  penalty  became  final  and  the  IRS  assessed 
the penalty.  Read that way, the Commissioner argues, the 
issue of compliance with the written‐approval requirement 

  Nine judges of the Tax Court signed the majority opinion; five 
21 

judges  signed  a  dissenting  opinion;  and  three  judges  concurred 
in  the  judgment  only.  The  concurring  opinion  did  not  address 
the issue of statutory construction. 




                                  53 
 
                                                                       




is  not  ripe  for  review  in  a  deficiency  proceeding,  and  the 
issue  of  whether  the  Tax  Court  permissibly  declined  to 
consider Chai’s argument in such a proceeding is therefore 
moot.  This is a notable shift from the Commissioner’s pre‐
Graev position that Chai’s post‐trial argument was too late.  
Now,  the  Commissioner  argues  that  Chai’s  argument  was 
not too late, but rather premature.  Chai has not addressed 
Graev, but we must. 
        Deciding whether the Tax Court abused its discretion 
in failing to consider Chai’s post‐trial challenge requires us 
to  determine  first  at  what  point  the  IRS’s  obligation  to 
comply with the written‐approval requirement kicks in.  In 
other words, if compliance is required but may be obtained 
at  any  time  prior  to  assessment  of  the  penalty  then,  as  the 
Commissioner now argues, the Tax Court was not required 
address  the  unripe  issue.    But  if  compliance  is  required 
before  penalty  proceedings  begin,  the  Tax  Court  arguably 
abused its discretion in failing to consider Chai’s argument.  
       Thus,  this  case  requires  us  to  decide  which  side  in 
Graev got it right.  On one side, the Graev majority held that 
the  written  approval  may  be  obtained  at  any  time  before 
the  penalty  is  assessed,  and  any  challenge  thereto  must  be 
lodged in a post‐assessment proceeding.  2016 WL 6996650 
at  *10  &  n.13.    On  the  other  side,  the  five  dissenting 
members  in  Graev  would  hold  that  written  approval  must 
be obtained prior to the initiation of Tax Court proceedings 
regarding penalties.  Id. at *29 (Gustafson, J., dissenting).   
      Before turning to Graev, we note that Chai’s was not 
an  electronic‐means  case,  and  therefore  §  6751(b)(1)’s 




                                 54 
 
                                                                     




written‐approval  requirement  did  apply.    The 
Commissioner  argues  that  the  penalty  here  was  excepted 
from § 6751(b)(1)’s written‐approval requirement because it 
falls  within  the  categories  of  penalties  “automatically 
calculated  through  electronic  means.”    Comm’r  Br.  77 
(quoting  I.R.C.  § 6751(b)(2)(B)).    He  does  not  argue  that 
Chai’s  penalty  was  in  fact  calculated  through  electronic 
means.    Instead,  he  cites  the  Internal  Revenue  Manual, 
which  instructs  IRS  personnel  that  “the  assessment  of  a 
penalty  qualifies  as  one  calculated  through  electronic 
means  if  the  penalty  is  assessed  free  of  any  independent 
determination  by  an  IRS  employee  as  to  whether  the 
penalty should be imposed against a taxpayer.” Comm’r Br. 
78 (quoting IRM 20.1.1.2.3(5) (Aug. 5, 2014)).   
       The  Commissioner’s  argument  that  the  penalty 
imposed  on  Chai  was  “a  matter  of  a  mechanical 
computation,” Comm’r Br. 77, is at odds with the nature of 
the  specific  penalty  determination  in  this  case.    Here,  the 
accuracy‐related penalty, arising under I.R.C. § 6662(a), can 
be based on an underpayment of tax attributable to one or a 
combination  of  causes  set  forth  under  §  6662(b).    The 
Commissioner, in the notice of deficiency, attributed Chai’s 
underpayment  to  a  substantial  understatement  of  income 
tax,  under  § 6662(b)(2),  and/or  negligence  or  disregard  of 
rules and regulations, under § 6662(b)(1).  We are aware of 
no record evidence that this determination (particularly if it 
were  a  decision  based  on  §  6662(b)(1))  was,  or  could  have 
been,  made  electronically  through  the  IMF  Automated 
Underreporter  Program.    See  IRM  4.19.3  (Aug.  26,  2016) 
(providing instructions for the Automated Underreporter, a 




                                55 
 
                                                                   




computerized  system  that  uses  information  return 
matching    to  identify  potentially  underreported  tax 
returns).    
       To  the  contrary,  the  Notice  of  Deficiency  the 
Commissioner  issued  Chai  in  May  2009  indicates  that  the 
determinations  were  made  by  Deborah  Bennett,  Technical 
Services Territory Manager for the IRS, or a revenue agent 
working  under  her  authority.    See  App’x  30.    Form  886‐A, 
which  was  included  with  the  Notice  of  Deficiency,  details 
why  the  IRS  determined  to  assess  the  penalty,  including 
that  the  IRS  employee  determined  that  Chai  lacked 
reasonable  cause  for  the  underpayment.    See  App’x  40‐41.  
The  Commissioner’s  citation  to  the  instruction  manual  is 
unconvincing,  especially  in  light  of  the  Chief  Counsel’s 
guidance.  Because Chai’s penalty was not imposed “free of 
any  independent  determination  by  a  Service  employee  as  to 
whether the penalty should be imposed,” see I.R.S. Gen. Couns. 
Mem.  200211040,  at  3  (Jan.  30,  2002)  (emphasis  added),  it 
was  not  “calculated  automatically  through  electronic 
means.”    I.R.S.  Gen.  Couns.  Mem.  2014004,  at  2  (May  20, 
2014).    The  IRS  was  therefore  required  to  obtain  written 
approval of the penalty pre‐assessment. 
      We  turn,  then,  to  the  issue  of  when  that  obligation 
attached—that  is,  whether  compliance  with  the  written‐
approval requirement of I.R.C. § 6751(b)(1) is an element of 
the Commissioner’s penalty claim and therefore part of his 
burden  of  production.  See  I.R.C.  §  7491(c) 
(“Notwithstanding  any  other  provision  of  this  title,  the 
Secretary shall have the burden of production in any court 
proceeding with respect to the liability of any individual for 




                                56 
 
                                                                      




any penalty, addition to tax, or additional amount imposed 
by this title.”). 
       “As  in  any  case  of  statutory  construction,”  we  start 
our analysis, as did the Graev majority, “with ‘the language 
of the statute.’”  Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 
438  (1999)  (quoting  Estate  of  Cowart  v.  Nicklos  Drilling  Co., 
505  U.S.  469,  475  (1992)).  “[W]here  the  statutory  language 
provides a clear answer, [our analysis] ends there . . . .”  Id.  
However,  “[i]f  the  meaning  of  the  statute  is  ambiguous, 
[we] may resort to canons of statutory interpretation to help 
resolve the ambiguity.”  Auburn Hous. Auth. v. Martinez, 277 
F.3d  138,  143  (2d  Cir.  2002)  (citation  omitted).    Section 
6751(b)(1) provides, in relevant part:  
       No  penalty  under  this  title  shall  be  assessed 
       unless  the  initial  determination  of  such 
       assessment is personally approved (in writing) 
       by the immediate supervisor of the individual 
       making  such  determination  or  such  higher 
       level official as the Secretary may designate. 
I.R.C. § 6751(b)(1).   
        We part ways with the Graev majority in its view that 
the statutory language is clear.  See Graev, 2016 WL 6996650, 
at  *10.    The  provision  clearly  requires  written  approval  of 
the  “initial  determination  of  . . .  assessment”  before  a 
penalty  can  be  assessed.    Its  clarity  ends  there.    The 
provision contains no express requirement that the written 
approval  be  obtained  at  any  particular  time  prior  to 
assessment.  The Graev majority read the absence of specific 
language as to when the prior approval need be obtained to 




                                 57 
 
                                                                         




mean  that  no  specific  timing  requirement  exists  and  thus 
the written approval need only be obtained at some, but no 
particular,  time  prior  to  assessment.    We  find  ambiguity, 
however, where the Graev majority found none.   
        Understanding § 6751 and appreciating its ambiguity 
requires  proficiency  with  the  deficiency  process.  
“Assessment”  is  the  formal  recording  of  a  taxpayer’s  tax 
liability on the tax rolls.22   See I.R.C. § 6203 (stating that an 
assessment  is  “made  by  recording  the  liability  of  the 
taxpayer  in  the  office  of  the  Secretary  in  accordance  with 


22  Treasury Regulation § 301.6203‐1 provides: 
         The  district  director  and  the  director  of  the 
         regional  service  center  shall  appoint  one  or  more 
         assessment  officers.  .  .  .  The  assessment  shall  be 
         made  by  an  assessment  officer  signing  the 
         summary  record  of  assessment.    The  summary 
         record,  through supporting records,  shall  provide 
         identification  of  the  taxpayer,  the  character  of  the 
         liability assessed, the taxable period, if applicable, 
         and the amount of the assessment.  The amount of 
         the assessment shall, in the case of tax shown on a 
         return  by  the  taxpayer,  be  the  amount  so  shown, 
         and  in  all  other  cases  the  amount  of  the 
         assessment  shall  be  the  amount  shown  on  the 
         supporting  list  or  record.    The  date  of  the 
         assessment  is  the  date  the  summary  record  is 
         signed by an assessment officer. 
 
 




                                     58 
 
                                                                           




rules  or  regulations  prescribed  by  the  Secretary”).    It  is 
“essentially  a  bookkeeping  notation”  of  what  the  taxpayer 
is  required  to  pay  the  Government.  Laing  v.  United  States, 
423 U.S. 161, 170 n.13 (1976); see Hibbs v. Winn, 542 U.S. 88, 
115 (2004) (Kennedy, J., dissenting).  In essence, it is the last 
of  a  number  of  steps  required  before  the  IRS  can  collect  a 
“deficiency”—a tax liability greater than what the taxpayer 
reported on his return.  Before it can “assess” a deficiency, 
the  IRS  must  first  determine  a  “deficiency”  in  a  taxpayer’s 
liability.  See I.R.C. § 6201(a).  The IRS then announces to the 
taxpayer in a notice of deficiency its intention to assess that 
deficiency.  See I.R.C. § 6212(a).  If the taxpayer does not file 
a  Tax  Court  petition  within  90  days,  “the  deficiency  .  .  . 
shall  be  assessed.”    I.R.C.  §  6213(c).    If  he  does  file  a  Tax 
Court  petition  for  a  “redetermination  of  the  deficiency” 
within  the  90‐day  period,  however,  the  IRS  is  restricted 
from assessing the deficiency “until the decision of the Tax 
Court has become final.”  I.R.C. § 6213(a).  It is then the Tax 
Court’s  job  to  determine  whether  a  deficiency  should  be 
assessed and, if so, the amount thereof.  See I.R.C. §§ 6214(a) 
(“[T]he Tax Court shall have jurisdiction to redetermine the 
correct  amount  of  the  deficiency  .  .  .  .”),  6215(a)  (“[T]he 
entire  amount  redetermined  as  the  deficiency  by  the 
decision  of  the  Tax  Court  which  has  become  final  shall  be 
assessed . . . .”).  
      In light of the historical meaning of “assessment,” we 
agree  with  the  Graev  dissent  that  the  phrase  “initial 
determination  of  such  assessment”  is  ambiguous.    See 
Graev, 2016 WL 6996650 at *31 (Gustafson, J., dissenting).  If 
“assessment”  is  the  formal  recording  of  a  taxpayer’s  tax 




                                   59 
 
                                                                       




liability, then § 6751(b) is unworkable: one can determine a 
deficiency,  see  I.R.C.  §§  6212(a),  6213(a),  and  whether  to 
make  an  assessment,  “but  one  cannot  ‘determine’  an 
‘assessment.’”  Graev, 2016 WL 6996650 at *31 (Gustafson, J., 
dissenting).  We must therefore “consult legislative history 
and  other  tools  of  statutory  construction  to  discern 
Congress’s meaning.”  United States v. Gayle, 342 F.3d 89, 93 
(2d Cir. 2003).  It is particularly useful to “consider reliable 
legislative  history”  in  cases  like  this  where  “the  statute  is 
susceptible  to  divergent  understandings  and,  equally 
important,  where  there  exists  authoritative  legislative 
history  that  assists  in  discerning  what  Congress  actually 
meant.”    Id.  at  94.    “The  most  enlightening  source  of 
legislative  history  is  generally  a  committee  report, 
particularly a conference committee report, which we have 
identified  as  among  ‘the  most  authoritative  and  reliable 
materials  of  legislative  history.’”    Id.  (quoting  Disabled  in 
Action of Metro. N.Y. v. Hammons, 202 F.3d 110, 124 (2d Cir. 
2000)).    
        The  report  from  the  Senate  Finance  Committee  on 
§ 6751(b)  states  clearly  the  purpose  of  the  provision  and 
thus  Congress’s  intent:  “The  Committee  believes  that 
penalties  should  only  be  imposed  where  appropriate  and 
not as a bargaining chip.”  S. Rep. No. 105‐174, at 65 (1998).  
The  statute  was  meant  to  prevent  IRS  agents  from 
threatening  unjustified  penalties  to  encourage  taxpayers  to 
settle.  IRS Restructuring: Hearings on H.R. 2676 Before the S. 
Comm.  on  Finance,  105th  Cong.  92  (1998)  (statement  of 
Stefan F. Tucker, Chair‐Elect, Section of Taxation, American 
Bar  Association)  (“[T]he  IRS  will  often  say,  if  you  don’t 




                                 60 
 
                                                                         




settle,  we  are  going  to  assert  the  penalties.”).    That  history 
strongly  rebuts  the  Graev  majority’s  view  that  written 
approval may be accomplished at any time prior to, even if 
just  before,  assessment.    Allowing,  as  would  the  Graev 
majority,  an  unapproved  initial  determination  of  the 
penalty  to  proceed  through  administrative  proceedings, 
settlement  negotiations,  and  potential  Tax  Court 
proceedings,  only  to  be  approved  sometime  prior  to 
assessment  would  do  nothing  to  stem  the  abuses 
§ 6751(b)(1) was meant to prevent.  The Graev dissent put it 
succinctly: 
       Th[e majority’s] construction is implausible in 
       the  extreme—especially  in  an  instance  in 
       which a penalty assertion becomes the subject 
       of  Tax  Court  litigation.    Once  Chief  Counsel 
       had  argued  and  the  Tax  Court  had  held  that 
       the  taxpayer  is  liable  for  an  assessment,  the 
       supervisor’s  Johnny‐come‐lately  approval  of 
       the “initial determination” would add nothing 
       to the process.  And where the Tax Court had 
       held the taxpayer not liable for the penalty, the 
       supervisor’s consideration of the matter would 
       then be completely moot.   
Graev, 2016 WL 6996650 at *32 (Gustafson, J., dissenting).  
       The Graev majority gave short shrift to the legislative 
history, suggesting that the Tax Court’s confirmation in the 
deficiency  proceeding  that  the  penalty  was  appropriate  in 
Graev’s  case  (regardless  of  compliance  with  §  6751(b)) 
cured  any  concerns  that  the  penalty  was  used  as  a 




                                  61 
 
                                                                      




bargaining chip.  Graev, 2016 WL 6996650, at *14.  That the 
penalty may have been appropriate in Graev, however, does 
not  change  Congress’s  intent  or  alleviate  its  concerns.    If 
deficiency  proceeding  review  of  penalty  determinations 
were  sufficient  to  deter  or  detect  the  IRS’s  improper 
leveraging  of  undue  penalties,  then  Congress  would  not 
have  felt  compelled  to  enact  § 7491(c),  which  places  the 
burden  of  production  on  the  IRS  in  any  court  proceeding 
regarding  the  liability  of  a  taxpayer  for  any  penalty,  along 
with § 6751.  More to the point, Tax Court review does not 
solve  the  problem—penalties  could  still  be  used  as 
bargaining  chips  to  prompt  settlement  negotiations  and,  if 
successful,  the  Tax  Court  would  be  none  the  wiser  (since 
the  taxpayer  would  have  settled,  rather  than  have  filed  a 
Tax Court petition where the propriety of the penalty could 
be litigated).   
        Moreover, that the Tax Court found that the penalty 
was  not  improperly  used  as  a  bargaining  chip  in  Graev 
could just as easily indicate that § 6751 (even if the written 
approval had not yet been obtained) is having its intended 
effect.    Indeed,  the  IRS’s  current  administrative  practice 
requires  a  supervisor’s  approval  to  be  noted  on  the  form 
reflecting  the  examining  agent’s  penalty  determination  or 
otherwise  be  documented  in  the  applicable  workpapers. 
IRM  20.1.5.1.4.1  (Dec.  13,  2016);  accord  IRM  20.1.5.1.6(4) 
(July 1, 2008); see also IRM 20.1.1.2.3(6) (Aug. 5, 2014) (“The 
managerial  review  and  approval  must  be  documented  in 
writing  and  retained  in  the  case  file.”);  IRM  20.1.1.2.3(7) 
(Aug. 5, 2014) (“[T]he IRS may wish to provide the taxpayer 
with  a  courtesy  copy  of  the  document  showing  that  a 




                                 62 
 
                                                                              




manager  approved  the  penalties.”).    Of  course,  the  IRS’s 
internal  guidance  is  neither  legally  binding  nor  entitled  to 
more deference than its persuasive value.  See Reno v. Koray, 
515  U.S.  50,  61  (1995);  Buffalo  Transp.,  Inc.  v.  United  States, 
844  F.3d  381,  385  (2d  Cir.  2016)  (citing  Skidmore  v.  Swift  & 
Co., 323 U.S. 134 (1944)).  But, unlike the Graev majority, we 
do  not  find  the  guidance  merely  “salutary”  and 
“immaterial to our conclusion.”  Graev, 2016 WL 6996650 at 
*12.  Rather, it is a persuasive signal of the IRS’s reading of 
§  6751  to  require,  as  Congress  intended,  supervisory 
approval prior to the issuance of a notice of deficiency.   
      If  supervisory  approval  is  to  be  required  at  all,  it 
must  be  the  case  that  the  approval  is  obtained  when  the 
supervisor has the discretion to give or withhold it. 23  That 
discretion is lost once the Tax Court decision becomes final: 

23  The  Graev  court  was  divided  over  the  import  of  the  clause  of 
§ 6751(b) requiring written approval of the initial determination 
of  assessment  either  by  “the  immediate  supervisor  of  the 
individual making such determination” or by “such higher level 
official as the Secretary may designate.”  The dissent argued that, 
by  using the present  participle  “making,”  as  opposed  to  a past‐
tense  verb  form  (e.g.,  “supervisor  of  the  individual  who  made 
such  determination”),  the  statute  requires  that  the  supervisory 
approval  occur  when    “the  individual  [is]  making  such 
determination.”   Id.  at *30 (Gustafson,  J.,  dissenting)  (alteration 
in  original)  (quoting  § 6751(b)(1)).    While  we  are  inclined  to 
disagree with that construction for much the same reasons as did 
the  Graev  majority,  see  id.  at  *11  &  n.15,  it  matters  not  to  our 
analysis.    It  is  that  supervisory  approval  is  required  at  all  that 
persuades us the dissent got it right. 




                                     63 
 
                                                                       




at  that  point,  §  6215(a)  provides  that  “the  entire  amount 
redetermined  as  the  deficiency  .  .  .    shall  be  assessed” 
(emphasis added).  Thus, supervisory (or designated higher 
official)  approval,  in  order  to  be  of  any  consequence,  must 
necessarily  be  obtained  before  the  Tax  Court’s  decision 
becomes  final.    After  that  point,  the  IRS  loses  discretion 
whether to assess the penalty.  See I.R.C. § 6215(a).   
       It is not enough that approval be given before the Tax 
Court  proceeding  ends,  however;  for  the  supervisor’s 
discretion  to  be  given  force,  the  approval  must  be  issued 
before  the  Tax  Court  proceeding  is  even  initiated.    Section 
6751  requires  supervisory  approval  of  “the  initial 
determination  of  such  assessment”  (emphasis  added).    As 
the Graev dissent points out, the word “initial” is defined as 
“having  to  do  with,  indicating,  or  occurring  at  the 
beginning.”    Webster’s  New World  College  Dictionary 735 
(4th  ed.  2010);  see  also  Black’s  Law  Dictionary  460  (7th  Ed. 
1999)  (offering  as  an  example  of  the  term  “initial 
determination” the “first determination made by the Social 
Security  Administration  of  a  person’s  eligibility  for 
benefits”).    While  the  IRS  might  still  have  discretion  to 
concede  a  penalty  after  a  Tax  Court  proceeding  has 
commenced,  such  determination  would  be  final.    The 
statute  would  make  little  sense  if  it  permitted  written 
approval  of  the  “initial  determination”  up  until  and  even 
contemporaneously  with  the  IRS’s  final  determination.    In 
essence,  the  last  moment  the  approval  of  the  initial 
determination  actually  matters  is  immediately  before  the 
taxpayer files suit (or penalties are asserted in a Tax Court 




                                 64 
 
                                                                             




proceeding).24  And for that matter, because a taxpayer can 
file  a  tax  court  petition  at  any  time after  receiving  a  notice 
of  deficiency,  the  truly  consequential  moment  of  approval 
is the IRS’s issuance of the notice of deficiency (or the filing 
of  an  answer  or  amended  answer  asserting  penalties).  
Thus, we hold that § 6751(b)(1) requires written approval of 
the  initial  penalty  determination  no  later  than  the  date  the 
IRS  issues  the  notice  of  deficiency  (or  files  an  answer  or 
amended answer) asserting such penalty.25       


  We  note  that  the  Commissioner  may,  and  often  does,  assert 
24 

§ 6662(a) penalties in answers or amended answers, and the Tax 
Court  obtains  jurisdiction  pursuant  to  §  6214.    See  Graev,  2016 
WL 6996650, at *9 n.9.  Where the IRS moves for leave to assert 
penalties  in  an  amended  answer,  the  Tax  Court  considers  the 
potential  prejudice  to  the  taxpayer  of  allowing  the  amendment.  
See Estate of Quick v. Comm’r, 110 T.C. 172, 180 (1998).    
25 The Graev majority and dissent argued at length about why the 
effective date of § 6751(b)(1) supports their respective positions.  
As  originally  enacted,  the  statute  provided:  “The  amendments 
made by this section shall apply to notices issued, and penalties 
assessed,  after  December  31,  2000.”    Internal  Revenue  Service 
Restructuring  and  Reform  Act  of  1998,  Pub.  L.  No.  105‐206, 
§ 3306(c),  112  Stat.  685,  744.    The  Graev  majority  read  the 
effective‐date  provision  to  apply  differently  to  subsections  (a) 
and  (b)  of  §  6751.    That  is,  that  “notices  issued”  and  “penalties 
issued”  components  correspond,  respectively,  to  §  6751(a) 
(relating  to  the  computation  of  penalty  included  in  a  “notice”) 
and  §  6751(b)  (relating  to  approval  of  penalty  “assessment”).  
Read  that  way,  the  effective‐date  provision,  says  the  Graev 
majority,  “clearly  indicates  that  [§  6751(b)]  is  focused  on 




                                    65 
 
                                                                              




          In  that  vein,  we  further  hold  that  compliance  with 
§ 6751(b)  is  part  of  the  Commissioner’s  burden  of 
production  and  proof  in  a  deficiency  case  in  which  a 
penalty  is  asserted.    As  mentioned  above,  the 
Commissioner has the burden of production in any penalty 
proceeding.  See I.R.C. § 7491(c) (“[T]he Secretary shall have 
the  burden  of  production  in  any  court  proceeding  with 
respect  to  the  liability  of  any  individual  for  any  penalty 
. . . .”).  Congress’s intent is clear from the legislative history 
of § 7491(c): 
        [I]n  any  court  proceeding,  the  Secretary  must 
        initially come forward with evidence that it is 
        appropriate  to  apply  a  particular  penalty  to 
        the  taxpayer  before  the  court  can  impose  the 
        penalty.    This  provision  is  not  intended  to 


assessment rather  than  on some earlier event.”  Graev, 2016 WL 
6996650,  at  *13.    The  Graev  dissent,  by  contrast,  reads  the 
effective‐date provision to apply equally to both subsections of § 
6751.    The  dissent  sees  “notices  issued”  to  refer  to  penalties  for 
which  notices  of  deficiencies  are  required,  and  “penalties 
assessed” to refer to “assessable penalties” that do not require a 
“notice.”  Id. at *30‐31 (Gustafson, J., dissenting).  
       While  both  sides  present  persuasive  arguments  and 
reasonable interpretations of the effective‐date provision, we do 
not need to go to such lengths here.  Even were we to credit the 
Graev majority’s reading, we do not believe that this ambiguous 
provision  overcomes  the  legislative  history  and  requires  the 
incongruous  effects  that  flow  from  the  majority’s  (and  the 
Commissioner’s) approach.   




                                     66 
 
                                                                        




       require  the  Secretary  to  introduce  evidence  of 
       elements  such  as  reasonable  cause  or 
       substantial  authority.    Rather,  the  Secretary 
       must  come  forward  initially  with  evidence 
       regarding  the  appropriateness  of  applying  a 
       particular  penalty  to  the  taxpayer;  if  the 
       taxpayer  believes  that,  because  of  reasonable 
       cause,  substantial  authority,  or  a  similar 
       provision,  it  is  inappropriate  to  impose  the 
       penalty, it is the taxpayer’s responsibility (and 
       not  the  Secretary’s  obligation)  to  raise  those 
       issues. 
H.  Rep.  No.  105‐599,  at  241  (1998)  (Conf.  Rep.).    It  is 
incumbent  on  the  Commissioner,  in  order  to  meet  his 
burden  of  production,  to  “come  forward  with  sufficient 
evidence  indicating  that  it  is  appropriate  to  impose  the 
relevant  penalty.”    Higbee  v.  Comm’r,  116  T.C.  438,  446 
(2001).  Because § 6751(b)(1) provides that “[n]o penalty . . . 
shall  be  assessed”  (emphasis  added)  unless  the  written‐
approval requirement is satisfied, it would be inappropriate 
to  impose  a  penalty  where  §  6751(b)(1)  was  not  satisfied.  
Read  in  conjunction  with  §  7491(c),  the  written‐approval 
requirement  of  § 6751(b)(1)  is  appropriately  viewed  as  an 
element  of  a  penalty  claim,  and  therefore  part  of  the  IRS’s 
prima facie penalty case.26   


  The written‐approval requirement—as  a mandatory,  statutory 
26 

element of a penalty claim—is distinct from affirmative defenses 
based  on  “reasonable  cause,  substantial  authority,  or  a  similar 




                                  67 
 
                                                                          




       The  only  remaining  issue  is  whether,  in  light  of  the 
foregoing,  the  Tax  Court  abused  its  discretion  in  declining 
to  consider  Chai’s  post‐trial  argument  that  the 
Commissioner had not met its burden of proof with respect 
to  compliance  with  the  written‐approval  requirement  of 
§ 6751(b)(1).  Chai argues the Tax Court’s timeliness ruling 
was  wrong  in  three  ways:  (1)  the  issue  of  the 
Commissioner’s  failure  to  meet  his  burden  could  not  have 
arisen  until  after  he  failed  to  do  so;  (2)  the  Commissioner 
had two separate opportunities after trial to supplement the 
record  with  evidence  of  compliance,  but  never  did  so, 
instead  arguing  that  he  was  prejudiced  by  the  timing  of 
Chai’s  argument;  and  (3)  because  Chai  raised  the  issue  in 
his  post‐trial  reply  to  the  Commissioner’s  post‐trial  First 
Amendment  to  Answer,  its  untimeliness  was  cured  by  the 
Tax Court’s “relation back” rule.   
        Given  that  §  6751(b)(1)  written  approval  is  an 
element  of  a  penalty  claim  and  therefore  the 
Commissioner’s  burden  to  prove,  Chai’s  post‐trial 
argument  was  tantamount  to  a  post‐trial  motion  for 
judgment  as  a  matter  of  law.    In  other  words,  Chai  is 
essentially  arguing  that  the  evidence  was  legally 
insufficient  to  sustain  the  verdict  on  the  penalty  claim.  
Such challenges are properly (if not necessarily) made post‐
trial  or  at  least  after  the  party  with  the  burden  rests;  the 
burdened  party—here,  the  Commissioner—could  not  have 
failed  to  meet  his  burden  until  he  concluded  his 

provision,”  which  need  be  raised  by  the  taxpayer.    See  H.  Rep. 
No. 105‐599, at 241.  




                                   68 
 
                                                                         




presentation of evidence.  In other words, as Chai explains, 
the  sufficiency  of  the  evidence  “could  not,  by  definition, 
become  an  issue  until  after  the  Commissioner  failed  to 
establish the elements of its penalty claim.”  Chai Br. 55.    
       In  that  sense,  there  was  no  timeliness  issue  and  the 
Tax Court’s decision was not, as the Commissioner argues, 
discretionary  as  to  whether  to  consider  the  issue  at  all.  
Rather,  the  Tax  Court  should  have  applied  the  standard 
applicable to legal‐sufficiency challenges, which is the same 
here  as  below:  whether  there  was  sufficient  evidence  to 
permit a rational juror to find in the Commissioner’s favor.  
See  McCarthy  v.  N.Y.C.  Tech.  Coll.  of  City  Univ.  of  N.Y.,  202 
F.3d  161,  167  (2d  Cir.  2000).    If  the  parties  disagreed  as  to 
whether  the  written  approval  was  an  element  of  the 
Commissioner’s  penalty  case,  as  they  do  here,  they  could 
have  litigated  that  before  the  Tax  Court  at  any  point  at 
which  it  was  raised,  including  post‐trial.    The  Tax  Court 
then  concluding  one  way  or  the  other  could  resolve 
whether the evidence was sufficient to uphold the penalty.   
       Even  more,  it  was  not  Chai’s  obligation  to  alert  the 
Commissioner  to  the  elements  of  his  claim,  and  we  fail  to 
see  how  raising  the  issue  post‐trial  denied  the 
Commissioner  the  opportunity  to  properly  rebut  the 
argument.    Indeed,  as  Chai  notes,  “the  burden  of 
production  [i]s  ‘a  party’s  obligation  to  come  forward  with 
evidence to support its claim.’”  Chai Reply Br. 30 (quoting 
Dir.,  Office  of  Workers’  Comp.  Programs,  Dep’t  of  Labor  v. 
Greenwich  Collieries,  512  U.S.  267,  272  (1994)  (emphasis 
added)).  The Commissioner and the Tax Court’s approach 
would require a party to move to dismiss each element of a 




                                   69 
 
                                                                      




claim  before  trial  in  order  to  preserve  a  sufficiency 
argument post‐trial.  That cannot be the case.  Thus, the Tax 
Court  was  obligated  to  consider  the  issue  of  whether  the 
Commissioner had met its burden.   
       In  responding  to  Chai’s  argument  that  the 
Commissioner  had  multiple  opportunities  to  supplement 
the record with evidence of compliance, the Commissioner 
acknowledges  that  it  “is  true  but  irrelevant.”    Comm’r  Br. 
75 (citing Kaufman v. Comm’r, 784 F.3d 56, 71 (1st Cir. 2015)).  
In  Kaufman,  the  party  challenging  the  Tax  Court’s  penalty 
ruling raised the non‐compliance issue for the first time on 
appeal.    784  F.3d  at  71.    The  First  Circuit  deemed  the 
argument  unpreserved  and  rejected  the  Kaufmans’ 
argument  “that  it  was  the  IRS’s  burden  to  show  that  the 
requirements were met, and that the Commissioner cannot 
now  enlarge  the  record  to  demonstrate  compliance  with 
section 6751.”  Id. (internal quotation marks omitted).  The 
First Circuit stated that “the question whose burden it was 
to  show  compliance  with  §  6751  is  beside  the  point,”  as 
“[t]he Kaufmans had the responsibility of arguing in the Tax 
Court  that  the  Commissioner  had  not  complied  with  the 
statute in order to put the Commissioner on notice that the 
issue  was  in  dispute.”    Id.    Having  failed  to  make  the 
argument  below,  the  First  Circuit  held,  “the  Kaufmans 
cannot  now  fault  the  Commissioner  for  introducing  no 
evidence  to  rebut  it.”    Id.  (citing  Hormel  v.  Helvering,  312 
U.S. 552, 556 (1941)).    
       Here, by contrast, Chai did raise the written‐approval 
issue  below  and  the  Tax  Court  gave  the  Commissioner  an 




                                 70 
 
                                                                    




opportunity  to  rebut  it.    The  Tax  Court  should  have 
considered the argument on its merits, as should we.    
         With respect to whether there was sufficient evidence 
of  compliance  with  §  6751,  the  answer  is  clear:  there  was 
not.    In  fact,  the  Commissioner  has  never  said  that  there 
was.  Thus, the Commissioner has failed to meet his burden 
of  proving  compliance  with  §  6751,  a  prerequisite  to 
assessment  of  the  accuracy‐related  penalty.      We  therefore 
reverse the portion of the Tax Court’s order upholding the 
penalty assessment. 
                        CONCLUSION 
       For  the  foregoing  reasons,  we  hereby  (1)  VACATE 
the  Tax  Court’s  jurisdictional  ruling  and,  because  Chai 
concedes  that  the  $2  million  payment  is  fully  taxable, 
REMAND  the  case  to  the  Tax  Court  to  enter  a  revised 
decision  upholding  the  additional  income‐tax  deficiency; 
(2) AFFIRM the portion of the Tax Court’s order upholding 
the  self‐employment  tax  deficiency;  and  (3)  REVERSE  the 
portion  of  the  Tax  Court’s  order  upholding  the  accuracy‐
related penalty.     




                                71